Name: Commission Implementing Regulation (EU) 2017/309 of 23 February 2017 laying down technical information for the calculation of technical provisions and basic own funds for reporting with reference dates from 31 December 2016 until 30 March 2017 in accordance with Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of insurance and reinsuranceText with EEA relevance.
 Type: Implementing Regulation
 Subject Matter: trade policy;  insurance;  civil law;  information and information processing;  management
 Date Published: nan

 28.2.2017 EN Official Journal of the European Union L 53/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/309 of 23 February 2017 laying down technical information for the calculation of technical provisions and basic own funds for reporting with reference dates from 31 December 2016 until 30 March 2017 in accordance with Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of insurance and reinsurance (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/138/EC of the European Parliament and of the Council of 25 November 2009 on the taking-up and pursuit of the business of insurance and reinsurance (Solvency II) (1), and in particular the third subparagraph of Article 77e(2) thereof, Whereas: (1) In order to ensure uniform conditions for the calculation of technical provisions and basic own funds by insurance and reinsurance undertakings for the purposes of Directive 2009/138/EC, technical information on relevant risk-free interest rate term structures, fundamental spreads for the calculation of the matching adjustment and volatility adjustments should be laid down for every reference date. (2) Insurance and reinsurance undertakings should use the technical information, which is based on market data related to the end of the last month preceding the first reporting reference date to which this Regulation applies. On 9 January 2017, the European Insurance and Occupational Pensions Authority provided the Commission with the technical information related to end of December 2016 market data. That information was published on 9 January 2017 in accordance with Article 77e(1) of Directive 2009/138/EC. (3) Given the need for the immediate availability of the technical information, it is important that this Regulation enters into force as a matter of urgency. (4) For prudential reasons it is necessary that insurance and reinsurance undertakings use the same technical information for calculating technical provisions and basic own funds irrespective of the date on which they report to their competent authorities. This Regulation should therefore apply from the first reporting reference date to which this Regulation applies. (5) To provide legal certainty as soon as possible, it is duly justified on imperative grounds of urgency related to the availability of the relevant risk-free interest rate term structure that measures provided for in this Regulation be adopted in accordance with Article 8, in conjunction with Article 4, of Regulation (EU) No 182/2011 of the European Parliament and of the Council (2), HAS ADOPTED THIS REGULATION: Article 1 1. Insurance and reinsurance undertakings shall use the technical information referred to in paragraph 2 when calculating technical provisions and basic own funds for reporting with reference dates from 31 December 2016 until 30 March 2017. 2. For each relevant currency, the technical information used to calculate the best estimate in accordance with Article 77 of Directive 2009/138/EC, the matching adjustment in accordance with Article 77c of that Directive and the volatility adjustment in accordance with Article 77d of that Directive shall be the following: (a) the relevant risk-free rate term structures set out in Annex I; (b) the fundamental spreads for the calculation of the matching adjustment set out in Annex II; (c) for each relevant national insurance market, the volatility adjustments set out in Annex III. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 31 December 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 335, 17.12.2009, p. 1. (2) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). ANNEX I Relevant risk-free interest rate term structures to calculate the best estimate, without any matching adjustment or volatility adjustment Term to maturity (in years) Euro Czech koruna Danish krone Forint Krona Kuna 1 -0,302 % 0,057 % -0,312 % 0,262 % -0,582 % 0,743 % 2 -0,261 % 0,135 % -0,271 % 0,626 % -0,445 % 1,113 % 3 -0,208 % 0,195 % -0,218 % 0,849 % -0,250 % 1,564 % 4 -0,123 % 0,307 % -0,133 % 1,340 % -0,050 % 2,029 % 5 -0,024 % 0,405 % -0,034 % 1,688 % 0,159 % 2,370 % 6 0,092 % 0,488 % 0,081 % 2,135 % 0,362 % 2,605 % 7 0,215 % 0,578 % 0,205 % 2,456 % 0,557 % 2,765 % 8 0,341 % 0,642 % 0,330 % 2,694 % 0,735 % 2,865 % 9 0,461 % 0,714 % 0,451 % 2,880 % 0,889 % 2,922 % 10 0,571 % 0,774 % 0,561 % 3,029 % 1,026 % 2,969 % 11 0,671 % 0,848 % 0,660 % 3,182 % 1,196 % 3,014 % 12 0,760 % 0,912 % 0,750 % 3,337 % 1,379 % 3,056 % 13 0,841 % 0,948 % 0,830 % 3,486 % 1,559 % 3,097 % 14 0,908 % 0,973 % 0,897 % 3,623 % 1,725 % 3,136 % 15 0,958 % 1,005 % 0,948 % 3,742 % 1,878 % 3,172 % 16 0,993 % 1,053 % 0,982 % 3,840 % 2,015 % 3,207 % 17 1,019 % 1,114 % 1,009 % 3,921 % 2,139 % 3,240 % 18 1,046 % 1,183 % 1,035 % 3,988 % 2,250 % 3,272 % 19 1,077 % 1,257 % 1,066 % 4,043 % 2,351 % 3,301 % 20 1,117 % 1,333 % 1,107 % 4,089 % 2,442 % 3,330 % 21 1,167 % 1,410 % 1,157 % 4,127 % 2,524 % 3,357 % 22 1,226 % 1,487 % 1,216 % 4,158 % 2,600 % 3,382 % 23 1,289 % 1,563 % 1,279 % 4,184 % 2,669 % 3,407 % 24 1,355 % 1,637 % 1,346 % 4,206 % 2,732 % 3,430 % 25 1,423 % 1,709 % 1,414 % 4,224 % 2,790 % 3,452 % 26 1,492 % 1,779 % 1,482 % 4,239 % 2,844 % 3,473 % 27 1,559 % 1,847 % 1,550 % 4,251 % 2,894 % 3,494 % 28 1,626 % 1,912 % 1,618 % 4,261 % 2,940 % 3,513 % 29 1,692 % 1,975 % 1,683 % 4,269 % 2,983 % 3,531 % 30 1,756 % 2,035 % 1,748 % 4,276 % 3,024 % 3,549 % 31 1,818 % 2,093 % 1,810 % 4,281 % 3,061 % 3,566 % 32 1,878 % 2,148 % 1,871 % 4,286 % 3,097 % 3,582 % 33 1,937 % 2,202 % 1,929 % 4,289 % 3,130 % 3,597 % 34 1,993 % 2,253 % 1,985 % 4,292 % 3,161 % 3,612 % 35 2,047 % 2,302 % 2,040 % 4,294 % 3,191 % 3,626 % 36 2,099 % 2,349 % 2,092 % 4,295 % 3,219 % 3,640 % 37 2,149 % 2,394 % 2,143 % 4,296 % 3,245 % 3,653 % 38 2,198 % 2,437 % 2,191 % 4,296 % 3,270 % 3,666 % 39 2,244 % 2,479 % 2,238 % 4,297 % 3,294 % 3,678 % 40 2,289 % 2,518 % 2,283 % 4,297 % 3,317 % 3,689 % 41 2,332 % 2,556 % 2,326 % 4,296 % 3,338 % 3,700 % 42 2,373 % 2,593 % 2,367 % 4,296 % 3,358 % 3,711 % 43 2,413 % 2,628 % 2,407 % 4,295 % 3,378 % 3,721 % 44 2,451 % 2,662 % 2,446 % 4,294 % 3,397 % 3,731 % 45 2,488 % 2,694 % 2,483 % 4,293 % 3,414 % 3,741 % 46 2,524 % 2,726 % 2,518 % 4,292 % 3,431 % 3,750 % 47 2,558 % 2,756 % 2,552 % 4,291 % 3,448 % 3,759 % 48 2,591 % 2,785 % 2,585 % 4,290 % 3,463 % 3,767 % 49 2,622 % 2,813 % 2,617 % 4,289 % 3,478 % 3,775 % 50 2,653 % 2,839 % 2,648 % 4,288 % 3,493 % 3,783 % 51 2,682 % 2,865 % 2,677 % 4,287 % 3,506 % 3,791 % 52 2,711 % 2,890 % 2,706 % 4,286 % 3,520 % 3,799 % 53 2,738 % 2,914 % 2,733 % 4,285 % 3,533 % 3,806 % 54 2,764 % 2,938 % 2,760 % 4,283 % 3,545 % 3,813 % 55 2,790 % 2,960 % 2,785 % 4,282 % 3,557 % 3,819 % 56 2,815 % 2,982 % 2,810 % 4,281 % 3,568 % 3,826 % 57 2,839 % 3,003 % 2,834 % 4,280 % 3,579 % 3,832 % 58 2,862 % 3,023 % 2,857 % 4,279 % 3,590 % 3,838 % 59 2,884 % 3,043 % 2,880 % 4,278 % 3,600 % 3,844 % 60 2,906 % 3,062 % 2,901 % 4,277 % 3,610 % 3,850 % 61 2,927 % 3,080 % 2,922 % 4,275 % 3,620 % 3,856 % 62 2,947 % 3,098 % 2,943 % 4,274 % 3,629 % 3,861 % 63 2,966 % 3,115 % 2,962 % 4,273 % 3,638 % 3,866 % 64 2,986 % 3,132 % 2,982 % 4,272 % 3,647 % 3,871 % 65 3,004 % 3,148 % 3,000 % 4,271 % 3,655 % 3,876 % 66 3,022 % 3,164 % 3,018 % 4,270 % 3,664 % 3,881 % 67 3,039 % 3,179 % 3,036 % 4,269 % 3,672 % 3,886 % 68 3,056 % 3,194 % 3,053 % 4,268 % 3,679 % 3,890 % 69 3,073 % 3,209 % 3,069 % 4,267 % 3,687 % 3,895 % 70 3,089 % 3,223 % 3,085 % 4,267 % 3,694 % 3,899 % 71 3,104 % 3,236 % 3,101 % 4,266 % 3,701 % 3,903 % 72 3,119 % 3,250 % 3,116 % 4,265 % 3,708 % 3,907 % 73 3,134 % 3,263 % 3,131 % 4,264 % 3,715 % 3,911 % 74 3,148 % 3,275 % 3,145 % 4,263 % 3,722 % 3,915 % 75 3,162 % 3,287 % 3,159 % 4,262 % 3,728 % 3,919 % 76 3,176 % 3,299 % 3,172 % 4,261 % 3,734 % 3,922 % 77 3,189 % 3,311 % 3,186 % 4,261 % 3,740 % 3,926 % 78 3,202 % 3,322 % 3,199 % 4,260 % 3,746 % 3,929 % 79 3,215 % 3,333 % 3,211 % 4,259 % 3,752 % 3,933 % 80 3,227 % 3,344 % 3,224 % 4,258 % 3,757 % 3,936 % 81 3,239 % 3,355 % 3,236 % 4,258 % 3,763 % 3,939 % 82 3,250 % 3,365 % 3,247 % 4,257 % 3,768 % 3,943 % 83 3,262 % 3,375 % 3,259 % 4,256 % 3,773 % 3,946 % 84 3,273 % 3,385 % 3,270 % 4,256 % 3,778 % 3,949 % 85 3,284 % 3,394 % 3,281 % 4,255 % 3,783 % 3,952 % 86 3,294 % 3,404 % 3,291 % 4,254 % 3,788 % 3,954 % 87 3,305 % 3,413 % 3,302 % 4,254 % 3,793 % 3,957 % 88 3,315 % 3,422 % 3,312 % 4,253 % 3,797 % 3,960 % 89 3,325 % 3,430 % 3,322 % 4,253 % 3,802 % 3,963 % 90 3,334 % 3,439 % 3,332 % 4,252 % 3,806 % 3,965 % 91 3,344 % 3,447 % 3,341 % 4,251 % 3,811 % 3,968 % 92 3,353 % 3,455 % 3,350 % 4,251 % 3,815 % 3,970 % 93 3,362 % 3,463 % 3,359 % 4,250 % 3,819 % 3,973 % 94 3,371 % 3,471 % 3,368 % 4,250 % 3,823 % 3,975 % 95 3,380 % 3,479 % 3,377 % 4,249 % 3,827 % 3,978 % 96 3,388 % 3,486 % 3,386 % 4,249 % 3,831 % 3,980 % 97 3,397 % 3,494 % 3,394 % 4,248 % 3,835 % 3,982 % 98 3,405 % 3,501 % 3,402 % 4,248 % 3,838 % 3,984 % 99 3,413 % 3,508 % 3,410 % 4,247 % 3,842 % 3,987 % 100 3,421 % 3,515 % 3,418 % 4,247 % 3,846 % 3,989 % 101 3,428 % 3,521 % 3,426 % 4,246 % 3,849 % 3,991 % 102 3,436 % 3,528 % 3,433 % 4,246 % 3,853 % 3,993 % 103 3,443 % 3,535 % 3,441 % 4,246 % 3,856 % 3,995 % 104 3,450 % 3,541 % 3,448 % 4,245 % 3,859 % 3,997 % 105 3,458 % 3,547 % 3,455 % 4,245 % 3,863 % 3,999 % 106 3,465 % 3,553 % 3,462 % 4,244 % 3,866 % 4,001 % 107 3,471 % 3,559 % 3,469 % 4,244 % 3,869 % 4,002 % 108 3,478 % 3,565 % 3,476 % 4,243 % 3,872 % 4,004 % 109 3,485 % 3,571 % 3,482 % 4,243 % 3,875 % 4,006 % 110 3,491 % 3,577 % 3,489 % 4,243 % 3,878 % 4,008 % 111 3,498 % 3,582 % 3,495 % 4,242 % 3,881 % 4,010 % 112 3,504 % 3,588 % 3,502 % 4,242 % 3,884 % 4,011 % 113 3,510 % 3,593 % 3,508 % 4,241 % 3,886 % 4,013 % 114 3,516 % 3,599 % 3,514 % 4,241 % 3,889 % 4,015 % 115 3,522 % 3,604 % 3,520 % 4,241 % 3,892 % 4,016 % 116 3,528 % 3,609 % 3,526 % 4,240 % 3,895 % 4,018 % 117 3,533 % 3,614 % 3,531 % 4,240 % 3,897 % 4,019 % 118 3,539 % 3,619 % 3,537 % 4,240 % 3,900 % 4,021 % 119 3,545 % 3,624 % 3,542 % 4,239 % 3,902 % 4,022 % 120 3,550 % 3,629 % 3,548 % 4,239 % 3,905 % 4,024 % 121 3,555 % 3,633 % 3,553 % 4,239 % 3,907 % 4,025 % 122 3,561 % 3,638 % 3,559 % 4,238 % 3,910 % 4,027 % 123 3,566 % 3,642 % 3,564 % 4,238 % 3,912 % 4,028 % 124 3,571 % 3,647 % 3,569 % 4,238 % 3,914 % 4,030 % 125 3,576 % 3,651 % 3,574 % 4,238 % 3,916 % 4,031 % 126 3,581 % 3,656 % 3,579 % 4,237 % 3,919 % 4,032 % 127 3,586 % 3,660 % 3,584 % 4,237 % 3,921 % 4,034 % 128 3,591 % 3,664 % 3,589 % 4,237 % 3,923 % 4,035 % 129 3,595 % 3,668 % 3,593 % 4,236 % 3,925 % 4,036 % 130 3,600 % 3,672 % 3,598 % 4,236 % 3,927 % 4,037 % 131 3,605 % 3,676 % 3,603 % 4,236 % 3,929 % 4,039 % 132 3,609 % 3,680 % 3,607 % 4,236 % 3,931 % 4,040 % 133 3,613 % 3,684 % 3,612 % 4,235 % 3,934 % 4,041 % 134 3,618 % 3,688 % 3,616 % 4,235 % 3,935 % 4,042 % 135 3,622 % 3,692 % 3,620 % 4,235 % 3,937 % 4,043 % 136 3,626 % 3,696 % 3,624 % 4,234 % 3,939 % 4,045 % 137 3,631 % 3,699 % 3,629 % 4,234 % 3,941 % 4,046 % 138 3,635 % 3,703 % 3,633 % 4,234 % 3,943 % 4,047 % 139 3,639 % 3,706 % 3,637 % 4,234 % 3,945 % 4,048 % 140 3,643 % 3,710 % 3,641 % 4,233 % 3,947 % 4,049 % 141 3,647 % 3,713 % 3,645 % 4,233 % 3,949 % 4,050 % 142 3,651 % 3,717 % 3,649 % 4,233 % 3,950 % 4,051 % 143 3,654 % 3,720 % 3,653 % 4,233 % 3,952 % 4,052 % 144 3,658 % 3,724 % 3,656 % 4,233 % 3,954 % 4,053 % 145 3,662 % 3,727 % 3,660 % 4,232 % 3,956 % 4,054 % 146 3,666 % 3,730 % 3,664 % 4,232 % 3,957 % 4,055 % 147 3,669 % 3,733 % 3,667 % 4,232 % 3,959 % 4,056 % 148 3,673 % 3,736 % 3,671 % 4,232 % 3,960 % 4,057 % 149 3,676 % 3,740 % 3,675 % 4,231 % 3,962 % 4,058 % 150 3,680 % 3,743 % 3,678 % 4,231 % 3,964 % 4,059 % Term to maturity (in years) Lev Pound sterling Romanian leu Zloty KrÃ ³na Norwegian krone 1 -0,352 % 0,382 % 0,971 % 1,480 % 4,871 % 1,005 % 2 -0,311 % 0,439 % 1,404 % 1,967 % 4,890 % 1,186 % 3 -0,258 % 0,520 % 1,831 % 2,305 % 4,910 % 1,257 % 4 -0,173 % 0,607 % 2,227 % 2,583 % 4,906 % 1,358 % 5 -0,074 % 0,694 % 2,589 % 2,843 % 4,892 % 1,461 % 6 0,041 % 0,781 % 2,914 % 3,109 % 4,880 % 1,564 % 7 0,165 % 0,873 % 3,171 % 3,240 % 4,872 % 1,658 % 8 0,290 % 0,948 % 3,352 % 3,371 % 4,865 % 1,747 % 9 0,411 % 1,017 % 3,496 % 3,472 % 4,855 % 1,816 % 10 0,520 % 1,079 % 3,624 % 3,551 % 4,843 % 1,874 % 11 0,619 % 1,135 % 3,728 % 3,616 % 4,830 % 1,937 % 12 0,709 % 1,170 % 3,812 % 3,669 % 4,816 % 2,004 % 13 0,789 % 1,209 % 3,879 % 3,715 % 4,801 % 2,072 % 14 0,856 % 1,240 % 3,935 % 3,753 % 4,786 % 2,141 % 15 0,907 % 1,263 % 3,981 % 3,787 % 4,772 % 2,208 % 16 0,941 % 1,282 % 4,019 % 3,816 % 4,757 % 2,273 % 17 0,967 % 1,295 % 4,050 % 3,841 % 4,743 % 2,337 % 18 0,993 % 1,302 % 4,077 % 3,864 % 4,729 % 2,398 % 19 1,025 % 1,307 % 4,100 % 3,884 % 4,715 % 2,457 % 20 1,065 % 1,316 % 4,119 % 3,901 % 4,702 % 2,513 % 21 1,116 % 1,318 % 4,135 % 3,918 % 4,689 % 2,567 % 22 1,175 % 1,314 % 4,149 % 3,932 % 4,677 % 2,618 % 23 1,240 % 1,307 % 4,161 % 3,945 % 4,665 % 2,667 % 24 1,307 % 1,298 % 4,171 % 3,957 % 4,653 % 2,714 % 25 1,376 % 1,290 % 4,180 % 3,968 % 4,642 % 2,758 % 26 1,446 % 1,283 % 4,188 % 3,978 % 4,631 % 2,801 % 27 1,515 % 1,277 % 4,194 % 3,988 % 4,620 % 2,841 % 28 1,583 % 1,272 % 4,200 % 3,996 % 4,610 % 2,880 % 29 1,650 % 1,267 % 4,205 % 4,004 % 4,600 % 2,917 % 30 1,715 % 1,264 % 4,209 % 4,012 % 4,591 % 2,952 % 31 1,778 % 1,260 % 4,212 % 4,018 % 4,581 % 2,986 % 32 1,839 % 1,255 % 4,215 % 4,025 % 4,573 % 3,018 % 33 1,899 % 1,248 % 4,218 % 4,031 % 4,564 % 3,049 % 34 1,956 % 1,239 % 4,220 % 4,036 % 4,556 % 3,078 % 35 2,011 % 1,227 % 4,222 % 4,042 % 4,548 % 3,106 % 36 2,064 % 1,211 % 4,223 % 4,047 % 4,540 % 3,133 % 37 2,115 % 1,194 % 4,225 % 4,051 % 4,533 % 3,159 % 38 2,165 % 1,179 % 4,226 % 4,056 % 4,526 % 3,184 % 39 2,212 % 1,166 % 4,227 % 4,060 % 4,519 % 3,208 % 40 2,257 % 1,157 % 4,227 % 4,064 % 4,512 % 3,230 % 41 2,301 % 1,152 % 4,228 % 4,067 % 4,506 % 3,252 % 42 2,343 % 1,148 % 4,228 % 4,071 % 4,499 % 3,273 % 43 2,384 % 1,144 % 4,229 % 4,074 % 4,493 % 3,293 % 44 2,423 % 1,138 % 4,229 % 4,077 % 4,488 % 3,312 % 45 2,460 % 1,129 % 4,229 % 4,080 % 4,482 % 3,331 % 46 2,496 % 1,115 % 4,229 % 4,083 % 4,477 % 3,349 % 47 2,531 % 1,100 % 4,229 % 4,086 % 4,471 % 3,366 % 48 2,564 % 1,088 % 4,229 % 4,088 % 4,466 % 3,383 % 49 2,596 % 1,081 % 4,229 % 4,091 % 4,461 % 3,398 % 50 2,627 % 1,082 % 4,229 % 4,093 % 4,457 % 3,414 % 51 2,657 % 1,091 % 4,229 % 4,095 % 4,452 % 3,429 % 52 2,686 % 1,107 % 4,229 % 4,098 % 4,448 % 3,443 % 53 2,714 % 1,129 % 4,229 % 4,100 % 4,443 % 3,457 % 54 2,741 % 1,155 % 4,229 % 4,102 % 4,439 % 3,470 % 55 2,767 % 1,184 % 4,228 % 4,104 % 4,435 % 3,483 % 56 2,792 % 1,215 % 4,228 % 4,106 % 4,431 % 3,496 % 57 2,816 % 1,249 % 4,228 % 4,107 % 4,427 % 3,508 % 58 2,840 % 1,283 % 4,228 % 4,109 % 4,424 % 3,519 % 59 2,862 % 1,319 % 4,227 % 4,111 % 4,420 % 3,531 % 60 2,884 % 1,355 % 4,227 % 4,112 % 4,416 % 3,542 % 61 2,905 % 1,391 % 4,227 % 4,114 % 4,413 % 3,552 % 62 2,926 % 1,428 % 4,226 % 4,115 % 4,410 % 3,562 % 63 2,946 % 1,464 % 4,226 % 4,117 % 4,407 % 3,572 % 64 2,965 % 1,500 % 4,226 % 4,118 % 4,403 % 3,582 % 65 2,984 % 1,536 % 4,226 % 4,119 % 4,400 % 3,591 % 66 3,002 % 1,572 % 4,225 % 4,121 % 4,397 % 3,601 % 67 3,020 % 1,607 % 4,225 % 4,122 % 4,395 % 3,609 % 68 3,037 % 1,641 % 4,225 % 4,123 % 4,392 % 3,618 % 69 3,054 % 1,675 % 4,224 % 4,124 % 4,389 % 3,626 % 70 3,070 % 1,708 % 4,224 % 4,125 % 4,387 % 3,634 % 71 3,086 % 1,741 % 4,224 % 4,126 % 4,384 % 3,642 % 72 3,101 % 1,773 % 4,224 % 4,128 % 4,381 % 3,650 % 73 3,116 % 1,804 % 4,223 % 4,129 % 4,379 % 3,657 % 74 3,131 % 1,835 % 4,223 % 4,130 % 4,377 % 3,665 % 75 3,145 % 1,865 % 4,223 % 4,131 % 4,374 % 3,672 % 76 3,159 % 1,894 % 4,223 % 4,132 % 4,372 % 3,679 % 77 3,172 % 1,923 % 4,222 % 4,132 % 4,370 % 3,685 % 78 3,185 % 1,951 % 4,222 % 4,133 % 4,368 % 3,692 % 79 3,198 % 1,979 % 4,222 % 4,134 % 4,366 % 3,698 % 80 3,211 % 2,006 % 4,222 % 4,135 % 4,364 % 3,705 % 81 3,223 % 2,032 % 4,221 % 4,136 % 4,362 % 3,711 % 82 3,235 % 2,058 % 4,221 % 4,137 % 4,360 % 3,717 % 83 3,246 % 2,083 % 4,221 % 4,137 % 4,358 % 3,722 % 84 3,258 % 2,108 % 4,221 % 4,138 % 4,356 % 3,728 % 85 3,269 % 2,132 % 4,220 % 4,139 % 4,354 % 3,734 % 86 3,279 % 2,155 % 4,220 % 4,140 % 4,352 % 3,739 % 87 3,290 % 2,178 % 4,220 % 4,140 % 4,351 % 3,744 % 88 3,300 % 2,201 % 4,220 % 4,141 % 4,349 % 3,749 % 89 3,310 % 2,223 % 4,220 % 4,142 % 4,347 % 3,755 % 90 3,320 % 2,245 % 4,219 % 4,142 % 4,346 % 3,759 % 91 3,330 % 2,266 % 4,219 % 4,143 % 4,344 % 3,764 % 92 3,339 % 2,287 % 4,219 % 4,144 % 4,342 % 3,769 % 93 3,348 % 2,307 % 4,219 % 4,144 % 4,341 % 3,774 % 94 3,357 % 2,327 % 4,219 % 4,145 % 4,339 % 3,778 % 95 3,366 % 2,346 % 4,218 % 4,146 % 4,338 % 3,783 % 96 3,375 % 2,365 % 4,218 % 4,146 % 4,337 % 3,787 % 97 3,383 % 2,384 % 4,218 % 4,147 % 4,335 % 3,791 % 98 3,392 % 2,402 % 4,218 % 4,147 % 4,334 % 3,795 % 99 3,400 % 2,420 % 4,218 % 4,148 % 4,332 % 3,799 % 100 3,408 % 2,438 % 4,217 % 4,148 % 4,331 % 3,803 % 101 3,416 % 2,455 % 4,217 % 4,149 % 4,330 % 3,807 % 102 3,423 % 2,472 % 4,217 % 4,149 % 4,329 % 3,811 % 103 3,431 % 2,489 % 4,217 % 4,150 % 4,327 % 3,815 % 104 3,438 % 2,505 % 4,217 % 4,150 % 4,326 % 3,819 % 105 3,445 % 2,521 % 4,217 % 4,151 % 4,325 % 3,822 % 106 3,452 % 2,537 % 4,216 % 4,151 % 4,324 % 3,826 % 107 3,459 % 2,552 % 4,216 % 4,152 % 4,323 % 3,829 % 108 3,466 % 2,567 % 4,216 % 4,152 % 4,321 % 3,833 % 109 3,473 % 2,582 % 4,216 % 4,153 % 4,320 % 3,836 % 110 3,480 % 2,597 % 4,216 % 4,153 % 4,319 % 3,839 % 111 3,486 % 2,611 % 4,216 % 4,153 % 4,318 % 3,843 % 112 3,492 % 2,625 % 4,216 % 4,154 % 4,317 % 3,846 % 113 3,499 % 2,639 % 4,215 % 4,154 % 4,316 % 3,849 % 114 3,505 % 2,653 % 4,215 % 4,155 % 4,315 % 3,852 % 115 3,511 % 2,666 % 4,215 % 4,155 % 4,314 % 3,855 % 116 3,517 % 2,679 % 4,215 % 4,155 % 4,313 % 3,858 % 117 3,522 % 2,692 % 4,215 % 4,156 % 4,312 % 3,861 % 118 3,528 % 2,705 % 4,215 % 4,156 % 4,311 % 3,864 % 119 3,534 % 2,717 % 4,215 % 4,157 % 4,310 % 3,867 % 120 3,539 % 2,729 % 4,215 % 4,157 % 4,309 % 3,869 % 121 3,545 % 2,742 % 4,214 % 4,157 % 4,308 % 3,872 % 122 3,550 % 2,753 % 4,214 % 4,158 % 4,307 % 3,875 % 123 3,555 % 2,765 % 4,214 % 4,158 % 4,307 % 3,877 % 124 3,561 % 2,777 % 4,214 % 4,158 % 4,306 % 3,880 % 125 3,566 % 2,788 % 4,214 % 4,159 % 4,305 % 3,883 % 126 3,571 % 2,799 % 4,214 % 4,159 % 4,304 % 3,885 % 127 3,576 % 2,810 % 4,214 % 4,159 % 4,303 % 3,888 % 128 3,581 % 2,821 % 4,214 % 4,160 % 4,302 % 3,890 % 129 3,585 % 2,831 % 4,214 % 4,160 % 4,302 % 3,892 % 130 3,590 % 2,842 % 4,213 % 4,160 % 4,301 % 3,895 % 131 3,595 % 2,852 % 4,213 % 4,161 % 4,300 % 3,897 % 132 3,599 % 2,862 % 4,213 % 4,161 % 4,299 % 3,899 % 133 3,604 % 2,872 % 4,213 % 4,161 % 4,299 % 3,902 % 134 3,608 % 2,882 % 4,213 % 4,162 % 4,298 % 3,904 % 135 3,613 % 2,892 % 4,213 % 4,162 % 4,297 % 3,906 % 136 3,617 % 2,901 % 4,213 % 4,162 % 4,296 % 3,908 % 137 3,621 % 2,911 % 4,213 % 4,162 % 4,296 % 3,910 % 138 3,625 % 2,920 % 4,213 % 4,163 % 4,295 % 3,912 % 139 3,629 % 2,929 % 4,213 % 4,163 % 4,294 % 3,915 % 140 3,633 % 2,938 % 4,212 % 4,163 % 4,294 % 3,917 % 141 3,637 % 2,947 % 4,212 % 4,163 % 4,293 % 3,919 % 142 3,641 % 2,956 % 4,212 % 4,164 % 4,292 % 3,921 % 143 3,645 % 2,965 % 4,212 % 4,164 % 4,292 % 3,922 % 144 3,649 % 2,973 % 4,212 % 4,164 % 4,291 % 3,924 % 145 3,653 % 2,982 % 4,212 % 4,164 % 4,290 % 3,926 % 146 3,657 % 2,990 % 4,212 % 4,165 % 4,290 % 3,928 % 147 3,660 % 2,998 % 4,212 % 4,165 % 4,289 % 3,930 % 148 3,664 % 3,006 % 4,212 % 4,165 % 4,289 % 3,932 % 149 3,668 % 3,014 % 4,212 % 4,165 % 4,288 % 3,934 % 150 3,671 % 3,022 % 4,212 % 4,166 % 4,287 % 3,935 % Term to maturity (in years) Swiss franc Australian dollar Baht Canadian dollar Chilean peso Colombian peso 1 -0,768 % 1,897 % 1,370 % 0,774 % 2,799 % 5,636 % 2 -0,703 % 2,037 % 1,553 % 0,902 % 2,789 % 5,677 % 3 -0,626 % 2,180 % 1,758 % 1,040 % 2,915 % 5,925 % 4 -0,529 % 2,322 % 1,960 % 1,179 % 3,116 % 6,049 % 5 -0,421 % 2,440 % 2,111 % 1,269 % 3,354 % 6,106 % 6 -0,297 % 2,549 % 2,250 % 1,369 % 3,538 % 6,218 % 7 -0,192 % 2,635 % 2,366 % 1,464 % 3,683 % 6,331 % 8 -0,119 % 2,716 % 2,450 % 1,564 % 3,808 % 6,445 % 9 -0,013 % 2,787 % 2,520 % 1,665 % 3,914 % 6,569 % 10 0,049 % 2,842 % 2,593 % 1,786 % 4,001 % 6,664 % 11 0,135 % 2,899 % 2,674 % 1,871 % 4,069 % 6,719 % 12 0,204 % 2,957 % 2,752 % 1,941 % 4,123 % 6,741 % 13 0,248 % 3,011 % 2,818 % 2,019 % 4,165 % 6,741 % 14 0,276 % 3,058 % 2,875 % 2,097 % 4,199 % 6,723 % 15 0,338 % 3,097 % 2,925 % 2,164 % 4,226 % 6,694 % 16 0,389 % 3,129 % 2,973 % 2,213 % 4,248 % 6,655 % 17 0,420 % 3,155 % 3,017 % 2,245 % 4,265 % 6,610 % 18 0,439 % 3,178 % 3,059 % 2,264 % 4,280 % 6,560 % 19 0,450 % 3,198 % 3,098 % 2,270 % 4,291 % 6,508 % 20 0,457 % 3,217 % 3,135 % 2,265 % 4,300 % 6,453 % 21 0,463 % 3,237 % 3,170 % 2,251 % 4,308 % 6,398 % 22 0,470 % 3,254 % 3,203 % 2,233 % 4,313 % 6,343 % 23 0,482 % 3,268 % 3,235 % 2,212 % 4,318 % 6,287 % 24 0,500 % 3,277 % 3,264 % 2,193 % 4,321 % 6,233 % 25 0,525 % 3,281 % 3,292 % 2,176 % 4,324 % 6,179 % 26 0,559 % 3,279 % 3,319 % 2,163 % 4,326 % 6,127 % 27 0,598 % 3,274 % 3,345 % 2,155 % 4,327 % 6,076 % 28 0,643 % 3,269 % 3,369 % 2,153 % 4,327 % 6,026 % 29 0,690 % 3,264 % 3,392 % 2,157 % 4,328 % 5,978 % 30 0,739 % 3,262 % 3,414 % 2,167 % 4,327 % 5,932 % 31 0,789 % 3,263 % 3,435 % 2,183 % 4,327 % 5,887 % 32 0,840 % 3,267 % 3,455 % 2,204 % 4,326 % 5,844 % 33 0,890 % 3,274 % 3,474 % 2,229 % 4,325 % 5,802 % 34 0,940 % 3,283 % 3,492 % 2,257 % 4,324 % 5,762 % 35 0,989 % 3,293 % 3,509 % 2,287 % 4,323 % 5,724 % 36 1,037 % 3,304 % 3,526 % 2,318 % 4,322 % 5,686 % 37 1,084 % 3,316 % 3,542 % 2,350 % 4,321 % 5,651 % 38 1,130 % 3,329 % 3,557 % 2,383 % 4,319 % 5,616 % 39 1,175 % 3,342 % 3,572 % 2,416 % 4,318 % 5,583 % 40 1,219 % 3,356 % 3,586 % 2,448 % 4,316 % 5,552 % 41 1,261 % 3,370 % 3,600 % 2,481 % 4,314 % 5,521 % 42 1,302 % 3,383 % 3,613 % 2,513 % 4,313 % 5,492 % 43 1,341 % 3,397 % 3,625 % 2,545 % 4,311 % 5,464 % 44 1,379 % 3,411 % 3,637 % 2,576 % 4,310 % 5,436 % 45 1,416 % 3,424 % 3,649 % 2,606 % 4,308 % 5,410 % 46 1,452 % 3,438 % 3,660 % 2,636 % 4,306 % 5,385 % 47 1,487 % 3,451 % 3,671 % 2,665 % 4,305 % 5,361 % 48 1,520 % 3,464 % 3,681 % 2,693 % 4,303 % 5,338 % 49 1,552 % 3,476 % 3,691 % 2,721 % 4,302 % 5,315 % 50 1,584 % 3,489 % 3,701 % 2,747 % 4,300 % 5,293 % 51 1,614 % 3,501 % 3,710 % 2,773 % 4,299 % 5,272 % 52 1,643 % 3,513 % 3,719 % 2,799 % 4,297 % 5,252 % 53 1,671 % 3,524 % 3,728 % 2,823 % 4,296 % 5,233 % 54 1,698 % 3,536 % 3,736 % 2,847 % 4,294 % 5,214 % 55 1,725 % 3,547 % 3,744 % 2,870 % 4,293 % 5,196 % 56 1,750 % 3,557 % 3,752 % 2,893 % 4,291 % 5,178 % 57 1,775 % 3,568 % 3,760 % 2,915 % 4,290 % 5,161 % 58 1,799 % 3,578 % 3,767 % 2,936 % 4,289 % 5,145 % 59 1,822 % 3,588 % 3,774 % 2,956 % 4,287 % 5,129 % 60 1,845 % 3,597 % 3,781 % 2,976 % 4,286 % 5,114 % 61 1,866 % 3,607 % 3,788 % 2,996 % 4,285 % 5,099 % 62 1,888 % 3,616 % 3,794 % 3,014 % 4,284 % 5,084 % 63 1,908 % 3,625 % 3,801 % 3,033 % 4,282 % 5,070 % 64 1,928 % 3,633 % 3,807 % 3,051 % 4,281 % 5,057 % 65 1,947 % 3,642 % 3,813 % 3,068 % 4,280 % 5,044 % 66 1,966 % 3,650 % 3,818 % 3,085 % 4,279 % 5,031 % 67 1,984 % 3,658 % 3,824 % 3,101 % 4,278 % 5,019 % 68 2,002 % 3,666 % 3,829 % 3,117 % 4,277 % 5,007 % 69 2,019 % 3,673 % 3,835 % 3,132 % 4,276 % 4,995 % 70 2,036 % 3,680 % 3,840 % 3,147 % 4,275 % 4,984 % 71 2,052 % 3,688 % 3,845 % 3,162 % 4,274 % 4,973 % 72 2,068 % 3,695 % 3,850 % 3,176 % 4,273 % 4,962 % 73 2,083 % 3,701 % 3,855 % 3,190 % 4,272 % 4,951 % 74 2,098 % 3,708 % 3,859 % 3,203 % 4,271 % 4,941 % 75 2,113 % 3,714 % 3,864 % 3,217 % 4,270 % 4,931 % 76 2,127 % 3,721 % 3,868 % 3,229 % 4,269 % 4,922 % 77 2,141 % 3,727 % 3,872 % 3,242 % 4,268 % 4,912 % 78 2,154 % 3,733 % 3,876 % 3,254 % 4,267 % 4,903 % 79 2,167 % 3,739 % 3,881 % 3,266 % 4,267 % 4,894 % 80 2,180 % 3,744 % 3,884 % 3,278 % 4,266 % 4,886 % 81 2,193 % 3,750 % 3,888 % 3,289 % 4,265 % 4,877 % 82 2,205 % 3,755 % 3,892 % 3,300 % 4,264 % 4,869 % 83 2,217 % 3,761 % 3,896 % 3,311 % 4,263 % 4,861 % 84 2,228 % 3,766 % 3,899 % 3,321 % 4,263 % 4,853 % 85 2,240 % 3,771 % 3,903 % 3,331 % 4,262 % 4,845 % 86 2,251 % 3,776 % 3,906 % 3,341 % 4,261 % 4,838 % 87 2,262 % 3,781 % 3,910 % 3,351 % 4,261 % 4,830 % 88 2,272 % 3,786 % 3,913 % 3,361 % 4,260 % 4,823 % 89 2,283 % 3,790 % 3,916 % 3,370 % 4,259 % 4,816 % 90 2,293 % 3,795 % 3,919 % 3,379 % 4,259 % 4,809 % 91 2,303 % 3,799 % 3,922 % 3,388 % 4,258 % 4,803 % 92 2,312 % 3,804 % 3,925 % 3,397 % 4,257 % 4,796 % 93 2,322 % 3,808 % 3,928 % 3,406 % 4,257 % 4,790 % 94 2,331 % 3,812 % 3,931 % 3,414 % 4,256 % 4,783 % 95 2,340 % 3,816 % 3,934 % 3,422 % 4,256 % 4,777 % 96 2,349 % 3,820 % 3,937 % 3,431 % 4,255 % 4,771 % 97 2,358 % 3,824 % 3,940 % 3,438 % 4,254 % 4,765 % 98 2,367 % 3,828 % 3,942 % 3,446 % 4,254 % 4,759 % 99 2,375 % 3,831 % 3,945 % 3,454 % 4,253 % 4,754 % 100 2,383 % 3,835 % 3,947 % 3,461 % 4,253 % 4,748 % 101 2,391 % 3,839 % 3,950 % 3,468 % 4,252 % 4,743 % 102 2,399 % 3,842 % 3,952 % 3,476 % 4,252 % 4,737 % 103 2,407 % 3,846 % 3,955 % 3,483 % 4,251 % 4,732 % 104 2,414 % 3,849 % 3,957 % 3,489 % 4,251 % 4,727 % 105 2,422 % 3,852 % 3,959 % 3,496 % 4,250 % 4,722 % 106 2,429 % 3,856 % 3,962 % 3,503 % 4,250 % 4,717 % 107 2,436 % 3,859 % 3,964 % 3,509 % 4,249 % 4,712 % 108 2,443 % 3,862 % 3,966 % 3,516 % 4,249 % 4,707 % 109 2,450 % 3,865 % 3,968 % 3,522 % 4,248 % 4,703 % 110 2,457 % 3,868 % 3,970 % 3,528 % 4,248 % 4,698 % 111 2,464 % 3,871 % 3,972 % 3,534 % 4,248 % 4,694 % 112 2,470 % 3,874 % 3,974 % 3,540 % 4,247 % 4,689 % 113 2,477 % 3,877 % 3,976 % 3,546 % 4,247 % 4,685 % 114 2,483 % 3,880 % 3,978 % 3,552 % 4,246 % 4,681 % 115 2,489 % 3,883 % 3,980 % 3,557 % 4,246 % 4,676 % 116 2,495 % 3,885 % 3,982 % 3,563 % 4,246 % 4,672 % 117 2,501 % 3,888 % 3,984 % 3,568 % 4,245 % 4,668 % 118 2,507 % 3,891 % 3,986 % 3,574 % 4,245 % 4,664 % 119 2,513 % 3,893 % 3,988 % 3,579 % 4,244 % 4,660 % 120 2,519 % 3,896 % 3,989 % 3,584 % 4,244 % 4,657 % 121 2,524 % 3,898 % 3,991 % 3,589 % 4,244 % 4,653 % 122 2,530 % 3,901 % 3,993 % 3,594 % 4,243 % 4,649 % 123 2,535 % 3,903 % 3,995 % 3,599 % 4,243 % 4,645 % 124 2,541 % 3,906 % 3,996 % 3,604 % 4,243 % 4,642 % 125 2,546 % 3,908 % 3,998 % 3,608 % 4,242 % 4,638 % 126 2,551 % 3,910 % 3,999 % 3,613 % 4,242 % 4,635 % 127 2,556 % 3,913 % 4,001 % 3,618 % 4,242 % 4,631 % 128 2,561 % 3,915 % 4,003 % 3,622 % 4,241 % 4,628 % 129 2,566 % 3,917 % 4,004 % 3,627 % 4,241 % 4,625 % 130 2,571 % 3,919 % 4,006 % 3,631 % 4,241 % 4,621 % 131 2,576 % 3,921 % 4,007 % 3,636 % 4,240 % 4,618 % 132 2,581 % 3,923 % 4,008 % 3,640 % 4,240 % 4,615 % 133 2,585 % 3,926 % 4,010 % 3,644 % 4,240 % 4,612 % 134 2,590 % 3,928 % 4,011 % 3,648 % 4,239 % 4,609 % 135 2,594 % 3,930 % 4,013 % 3,652 % 4,239 % 4,606 % 136 2,599 % 3,932 % 4,014 % 3,656 % 4,239 % 4,603 % 137 2,603 % 3,934 % 4,015 % 3,660 % 4,239 % 4,600 % 138 2,607 % 3,935 % 4,017 % 3,664 % 4,238 % 4,597 % 139 2,612 % 3,937 % 4,018 % 3,668 % 4,238 % 4,594 % 140 2,616 % 3,939 % 4,019 % 3,672 % 4,238 % 4,591 % 141 2,620 % 3,941 % 4,021 % 3,675 % 4,238 % 4,588 % 142 2,624 % 3,943 % 4,022 % 3,679 % 4,237 % 4,586 % 143 2,628 % 3,945 % 4,023 % 3,683 % 4,237 % 4,583 % 144 2,632 % 3,946 % 4,024 % 3,686 % 4,237 % 4,580 % 145 2,636 % 3,948 % 4,026 % 3,690 % 4,236 % 4,578 % 146 2,640 % 3,950 % 4,027 % 3,693 % 4,236 % 4,575 % 147 2,644 % 3,952 % 4,028 % 3,697 % 4,236 % 4,573 % 148 2,647 % 3,953 % 4,029 % 3,700 % 4,236 % 4,570 % 149 2,651 % 3,955 % 4,030 % 3,704 % 4,235 % 4,568 % 150 2,655 % 3,957 % 4,031 % 3,707 % 4,235 % 4,565 % Term to maturity (in years) Hong Kong dollar Indian rupee Mexican peso New Taiwan dollar New Zealand dollar Rand 1 1,276 % 5,941 % 6,878 % 0,514 % 1,935 % 7,243 % 2 1,572 % 5,984 % 7,121 % 0,616 % 2,234 % 7,306 % 3 1,840 % 6,050 % 7,311 % 0,713 % 2,495 % 7,413 % 4 2,027 % 6,117 % 7,461 % 0,804 % 2,688 % 7,569 % 5 2,174 % 6,186 % 7,542 % 0,886 % 2,850 % 7,715 % 6 2,257 % 6,252 % 7,644 % 0,968 % 2,989 % 7,874 % 7 2,321 % 6,300 % 7,748 % 1,027 % 3,100 % 8,031 % 8 2,394 % 6,344 % 7,829 % 1,087 % 3,187 % 8,169 % 9 2,460 % 6,387 % 7,894 % 1,145 % 3,262 % 8,289 % 10 2,505 % 6,424 % 7,955 % 1,200 % 3,326 % 8,389 % 11 2,525 % 6,445 % 8,018 % 1,268 % 3,391 % 8,473 % 12 2,546 % 6,452 % 8,082 % 1,346 % 3,481 % 8,538 % 13 2,584 % 6,449 % 8,148 % 1,430 % 3,606 % 8,579 % 14 2,634 % 6,439 % 8,214 % 1,516 % 3,734 % 8,598 % 15 2,686 % 6,424 % 8,282 % 1,602 % 3,835 % 8,595 % 16 2,738 % 6,405 % 8,352 % 1,686 % 3,890 % 8,573 % 17 2,787 % 6,383 % 8,425 % 1,769 % 3,909 % 8,535 % 18 2,834 % 6,360 % 8,494 % 1,849 % 3,908 % 8,485 % 19 2,878 % 6,335 % 8,554 % 1,926 % 3,896 % 8,427 % 20 2,921 % 6,310 % 8,600 % 2,000 % 3,882 % 8,363 % 21 2,961 % 6,284 % 8,627 % 2,071 % 3,872 % 8,295 % 22 3,000 % 6,258 % 8,632 % 2,139 % 3,864 % 8,224 % 23 3,037 % 6,232 % 8,620 % 2,204 % 3,860 % 8,152 % 24 3,072 % 6,207 % 8,592 % 2,266 % 3,857 % 8,079 % 25 3,106 % 6,182 % 8,553 % 2,325 % 3,857 % 8,006 % 26 3,137 % 6,158 % 8,506 % 2,381 % 3,857 % 7,934 % 27 3,168 % 6,134 % 8,452 % 2,434 % 3,859 % 7,863 % 28 3,197 % 6,111 % 8,393 % 2,486 % 3,862 % 7,794 % 29 3,225 % 6,088 % 8,331 % 2,534 % 3,865 % 7,726 % 30 3,251 % 6,066 % 8,266 % 2,581 % 3,869 % 7,661 % 31 3,276 % 6,045 % 8,201 % 2,625 % 3,874 % 7,597 % 32 3,300 % 6,025 % 8,135 % 2,667 % 3,878 % 7,536 % 33 3,323 % 6,005 % 8,069 % 2,708 % 3,883 % 7,476 % 34 3,346 % 5,986 % 8,004 % 2,747 % 3,888 % 7,419 % 35 3,367 % 5,967 % 7,941 % 2,783 % 3,893 % 7,364 % 36 3,387 % 5,949 % 7,878 % 2,819 % 3,899 % 7,310 % 37 3,406 % 5,932 % 7,817 % 2,853 % 3,904 % 7,259 % 38 3,425 % 5,916 % 7,757 % 2,885 % 3,909 % 7,210 % 39 3,443 % 5,900 % 7,699 % 2,916 % 3,914 % 7,163 % 40 3,460 % 5,884 % 7,643 % 2,946 % 3,919 % 7,117 % 41 3,476 % 5,869 % 7,589 % 2,974 % 3,925 % 7,073 % 42 3,492 % 5,855 % 7,536 % 3,001 % 3,930 % 7,031 % 43 3,507 % 5,841 % 7,486 % 3,027 % 3,934 % 6,991 % 44 3,522 % 5,828 % 7,437 % 3,053 % 3,939 % 6,952 % 45 3,536 % 5,815 % 7,390 % 3,077 % 3,944 % 6,915 % 46 3,549 % 5,803 % 7,344 % 3,100 % 3,949 % 6,879 % 47 3,563 % 5,791 % 7,300 % 3,122 % 3,953 % 6,844 % 48 3,575 % 5,779 % 7,258 % 3,144 % 3,958 % 6,811 % 49 3,587 % 5,768 % 7,217 % 3,165 % 3,962 % 6,779 % 50 3,599 % 5,757 % 7,177 % 3,185 % 3,966 % 6,748 % 51 3,610 % 5,747 % 7,139 % 3,204 % 3,970 % 6,718 % 52 3,621 % 5,737 % 7,102 % 3,223 % 3,974 % 6,689 % 53 3,631 % 5,727 % 7,067 % 3,240 % 3,978 % 6,661 % 54 3,642 % 5,718 % 7,033 % 3,258 % 3,982 % 6,634 % 55 3,651 % 5,709 % 7,000 % 3,275 % 3,985 % 6,609 % 56 3,661 % 5,700 % 6,968 % 3,291 % 3,989 % 6,584 % 57 3,670 % 5,691 % 6,937 % 3,306 % 3,992 % 6,560 % 58 3,679 % 5,683 % 6,907 % 3,321 % 3,996 % 6,536 % 59 3,688 % 5,675 % 6,878 % 3,336 % 3,999 % 6,514 % 60 3,696 % 5,667 % 6,850 % 3,350 % 4,002 % 6,492 % 61 3,704 % 5,660 % 6,823 % 3,364 % 4,005 % 6,471 % 62 3,712 % 5,652 % 6,797 % 3,377 % 4,008 % 6,450 % 63 3,719 % 5,645 % 6,771 % 3,390 % 4,011 % 6,430 % 64 3,727 % 5,638 % 6,747 % 3,403 % 4,014 % 6,411 % 65 3,734 % 5,632 % 6,723 % 3,415 % 4,017 % 6,392 % 66 3,741 % 5,625 % 6,700 % 3,426 % 4,019 % 6,374 % 67 3,748 % 5,619 % 6,677 % 3,438 % 4,022 % 6,357 % 68 3,754 % 5,613 % 6,655 % 3,449 % 4,024 % 6,340 % 69 3,761 % 5,607 % 6,634 % 3,460 % 4,027 % 6,323 % 70 3,767 % 5,601 % 6,614 % 3,470 % 4,029 % 6,307 % 71 3,773 % 5,596 % 6,594 % 3,480 % 4,032 % 6,291 % 72 3,779 % 5,590 % 6,574 % 3,490 % 4,034 % 6,276 % 73 3,784 % 5,585 % 6,555 % 3,500 % 4,036 % 6,261 % 74 3,790 % 5,580 % 6,537 % 3,509 % 4,038 % 6,247 % 75 3,795 % 5,575 % 6,519 % 3,519 % 4,040 % 6,233 % 76 3,801 % 5,570 % 6,501 % 3,527 % 4,043 % 6,219 % 77 3,806 % 5,565 % 6,484 % 3,536 % 4,045 % 6,206 % 78 3,811 % 5,560 % 6,468 % 3,545 % 4,047 % 6,193 % 79 3,816 % 5,556 % 6,452 % 3,553 % 4,048 % 6,181 % 80 3,821 % 5,551 % 6,436 % 3,561 % 4,050 % 6,168 % 81 3,825 % 5,547 % 6,421 % 3,569 % 4,052 % 6,156 % 82 3,830 % 5,543 % 6,406 % 3,576 % 4,054 % 6,145 % 83 3,834 % 5,539 % 6,391 % 3,584 % 4,056 % 6,133 % 84 3,839 % 5,535 % 6,377 % 3,591 % 4,057 % 6,122 % 85 3,843 % 5,531 % 6,363 % 3,598 % 4,059 % 6,111 % 86 3,847 % 5,527 % 6,349 % 3,605 % 4,061 % 6,100 % 87 3,851 % 5,523 % 6,336 % 3,612 % 4,062 % 6,090 % 88 3,855 % 5,519 % 6,323 % 3,619 % 4,064 % 6,080 % 89 3,859 % 5,516 % 6,310 % 3,625 % 4,065 % 6,070 % 90 3,863 % 5,512 % 6,298 % 3,632 % 4,067 % 6,060 % 91 3,866 % 5,509 % 6,286 % 3,638 % 4,068 % 6,051 % 92 3,870 % 5,506 % 6,274 % 3,644 % 4,070 % 6,042 % 93 3,873 % 5,502 % 6,262 % 3,650 % 4,071 % 6,032 % 94 3,877 % 5,499 % 6,251 % 3,656 % 4,072 % 6,024 % 95 3,880 % 5,496 % 6,240 % 3,661 % 4,074 % 6,015 % 96 3,884 % 5,493 % 6,229 % 3,667 % 4,075 % 6,006 % 97 3,887 % 5,490 % 6,218 % 3,673 % 4,076 % 5,998 % 98 3,890 % 5,487 % 6,208 % 3,678 % 4,078 % 5,990 % 99 3,893 % 5,484 % 6,198 % 3,683 % 4,079 % 5,982 % 100 3,896 % 5,481 % 6,188 % 3,688 % 4,080 % 5,974 % 101 3,899 % 5,478 % 6,178 % 3,693 % 4,081 % 5,966 % 102 3,902 % 5,476 % 6,168 % 3,698 % 4,082 % 5,959 % 103 3,905 % 5,473 % 6,159 % 3,703 % 4,084 % 5,951 % 104 3,908 % 5,470 % 6,150 % 3,708 % 4,085 % 5,944 % 105 3,911 % 5,468 % 6,140 % 3,713 % 4,086 % 5,937 % 106 3,913 % 5,465 % 6,132 % 3,717 % 4,087 % 5,930 % 107 3,916 % 5,463 % 6,123 % 3,722 % 4,088 % 5,923 % 108 3,919 % 5,460 % 6,114 % 3,726 % 4,089 % 5,916 % 109 3,921 % 5,458 % 6,106 % 3,730 % 4,090 % 5,910 % 110 3,924 % 5,456 % 6,098 % 3,735 % 4,091 % 5,903 % 111 3,926 % 5,453 % 6,089 % 3,739 % 4,092 % 5,897 % 112 3,929 % 5,451 % 6,081 % 3,743 % 4,093 % 5,891 % 113 3,931 % 5,449 % 6,074 % 3,747 % 4,094 % 5,885 % 114 3,933 % 5,447 % 6,066 % 3,751 % 4,095 % 5,879 % 115 3,936 % 5,444 % 6,058 % 3,755 % 4,096 % 5,873 % 116 3,938 % 5,442 % 6,051 % 3,759 % 4,097 % 5,867 % 117 3,940 % 5,440 % 6,044 % 3,762 % 4,098 % 5,861 % 118 3,942 % 5,438 % 6,036 % 3,766 % 4,098 % 5,856 % 119 3,945 % 5,436 % 6,029 % 3,770 % 4,099 % 5,850 % 120 3,947 % 5,434 % 6,022 % 3,773 % 4,100 % 5,845 % 121 3,949 % 5,432 % 6,016 % 3,777 % 4,101 % 5,839 % 122 3,951 % 5,430 % 6,009 % 3,780 % 4,102 % 5,834 % 123 3,953 % 5,428 % 6,002 % 3,784 % 4,102 % 5,829 % 124 3,955 % 5,427 % 5,996 % 3,787 % 4,103 % 5,824 % 125 3,957 % 5,425 % 5,989 % 3,790 % 4,104 % 5,819 % 126 3,959 % 5,423 % 5,983 % 3,794 % 4,105 % 5,814 % 127 3,961 % 5,421 % 5,977 % 3,797 % 4,106 % 5,809 % 128 3,963 % 5,420 % 5,971 % 3,800 % 4,106 % 5,804 % 129 3,964 % 5,418 % 5,965 % 3,803 % 4,107 % 5,799 % 130 3,966 % 5,416 % 5,959 % 3,806 % 4,108 % 5,795 % 131 3,968 % 5,415 % 5,953 % 3,809 % 4,108 % 5,790 % 132 3,970 % 5,413 % 5,947 % 3,812 % 4,109 % 5,786 % 133 3,971 % 5,411 % 5,942 % 3,815 % 4,110 % 5,781 % 134 3,973 % 5,410 % 5,936 % 3,818 % 4,110 % 5,777 % 135 3,975 % 5,408 % 5,931 % 3,821 % 4,111 % 5,773 % 136 3,976 % 5,407 % 5,925 % 3,823 % 4,112 % 5,769 % 137 3,978 % 5,405 % 5,920 % 3,826 % 4,112 % 5,764 % 138 3,980 % 5,404 % 5,915 % 3,829 % 4,113 % 5,760 % 139 3,981 % 5,402 % 5,910 % 3,832 % 4,114 % 5,756 % 140 3,983 % 5,401 % 5,905 % 3,834 % 4,114 % 5,752 % 141 3,984 % 5,399 % 5,900 % 3,837 % 4,115 % 5,748 % 142 3,986 % 5,398 % 5,895 % 3,839 % 4,116 % 5,744 % 143 3,987 % 5,397 % 5,890 % 3,842 % 4,116 % 5,741 % 144 3,989 % 5,395 % 5,885 % 3,844 % 4,117 % 5,737 % 145 3,990 % 5,394 % 5,880 % 3,847 % 4,117 % 5,733 % 146 3,992 % 5,392 % 5,876 % 3,849 % 4,118 % 5,730 % 147 3,993 % 5,391 % 5,871 % 3,852 % 4,118 % 5,726 % 148 3,995 % 5,390 % 5,866 % 3,854 % 4,119 % 5,722 % 149 3,996 % 5,389 % 5,862 % 3,856 % 4,120 % 5,719 % 150 3,997 % 5,387 % 5,857 % 3,859 % 4,120 % 5,715 % Term to maturity (in years) Real Renminbi-yuan Ringgit Russian rouble Singapore dollar South Korean won 1 10,460 % 3,065 % 3,346 % 10,115 % 1,269 % 1,364 % 2 10,053 % 3,169 % 3,430 % 9,440 % 1,574 % 1,385 % 3 10,226 % 3,309 % 3,515 % 9,133 % 1,846 % 1,431 % 4 8,614 % 3,451 % 3,573 % 8,906 % 2,065 % 1,490 % 5 9,038 % 3,542 % 3,666 % 8,741 % 2,249 % 1,545 % 6 9,337 % 3,694 % 3,746 % 8,594 % 2,397 % 1,577 % 7 9,440 % 3,857 % 3,822 % 8,480 % 2,519 % 1,607 % 8 9,516 % 3,985 % 3,903 % 8,388 % 2,626 % 1,646 % 9 9,628 % 4,081 % 3,978 % 8,304 % 2,718 % 1,684 % 10 9,718 % 4,154 % 4,036 % 8,216 % 2,794 % 1,713 % 11 9,757 % 4,210 % 4,074 % 8,121 % 2,855 % 1,731 % 12 9,754 % 4,253 % 4,105 % 8,018 % 2,907 % 1,742 % 13 9,720 % 4,286 % 4,138 % 7,913 % 2,956 % 1,749 % 14 9,664 % 4,312 % 4,176 % 7,806 % 2,998 % 1,746 % 15 9,591 % 4,333 % 4,217 % 7,699 % 3,032 % 1,728 % 16 9,506 % 4,349 % 4,262 % 7,593 % 3,056 % 1,695 % 17 9,413 % 4,361 % 4,307 % 7,489 % 3,074 % 1,658 % 18 9,314 % 4,370 % 4,350 % 7,387 % 3,089 % 1,626 % 19 9,212 % 4,377 % 4,389 % 7,289 % 3,103 % 1,605 % 20 9,108 % 4,383 % 4,422 % 7,193 % 3,119 % 1,601 % 21 9,004 % 4,386 % 4,449 % 7,100 % 3,136 % 1,614 % 22 8,900 % 4,389 % 4,469 % 7,011 % 3,156 % 1,641 % 23 8,798 % 4,390 % 4,485 % 6,925 % 3,177 % 1,677 % 24 8,698 % 4,391 % 4,497 % 6,843 % 3,198 % 1,720 % 25 8,600 % 4,391 % 4,505 % 6,764 % 3,220 % 1,768 % 26 8,504 % 4,390 % 4,511 % 6,688 % 3,242 % 1,819 % 27 8,412 % 4,389 % 4,515 % 6,615 % 3,264 % 1,871 % 28 8,323 % 4,388 % 4,517 % 6,546 % 3,285 % 1,924 % 29 8,237 % 4,386 % 4,518 % 6,479 % 3,307 % 1,977 % 30 8,154 % 4,384 % 4,517 % 6,416 % 3,327 % 2,030 % 31 8,074 % 4,382 % 4,515 % 6,355 % 3,348 % 2,081 % 32 7,997 % 4,379 % 4,513 % 6,296 % 3,368 % 2,132 % 33 7,924 % 4,377 % 4,510 % 6,241 % 3,387 % 2,182 % 34 7,853 % 4,374 % 4,507 % 6,187 % 3,406 % 2,230 % 35 7,785 % 4,372 % 4,503 % 6,136 % 3,424 % 2,277 % 36 7,720 % 4,369 % 4,499 % 6,087 % 3,442 % 2,322 % 37 7,657 % 4,367 % 4,495 % 6,041 % 3,459 % 2,366 % 38 7,597 % 4,364 % 4,490 % 5,996 % 3,475 % 2,409 % 39 7,540 % 4,361 % 4,486 % 5,953 % 3,491 % 2,449 % 40 7,485 % 4,359 % 4,481 % 5,912 % 3,507 % 2,489 % 41 7,432 % 4,356 % 4,476 % 5,872 % 3,521 % 2,527 % 42 7,381 % 4,353 % 4,472 % 5,834 % 3,536 % 2,564 % 43 7,333 % 4,351 % 4,467 % 5,798 % 3,550 % 2,599 % 44 7,286 % 4,348 % 4,462 % 5,763 % 3,563 % 2,633 % 45 7,241 % 4,346 % 4,458 % 5,730 % 3,576 % 2,666 % 46 7,198 % 4,343 % 4,453 % 5,697 % 3,588 % 2,697 % 47 7,156 % 4,341 % 4,449 % 5,666 % 3,601 % 2,728 % 48 7,116 % 4,339 % 4,445 % 5,637 % 3,612 % 2,757 % 49 7,078 % 4,336 % 4,440 % 5,608 % 3,623 % 2,785 % 50 7,041 % 4,334 % 4,436 % 5,580 % 3,634 % 2,812 % 51 7,005 % 4,332 % 4,432 % 5,554 % 3,645 % 2,839 % 52 6,971 % 4,330 % 4,428 % 5,528 % 3,655 % 2,864 % 53 6,938 % 4,328 % 4,424 % 5,503 % 3,665 % 2,889 % 54 6,906 % 4,326 % 4,421 % 5,480 % 3,674 % 2,912 % 55 6,875 % 4,324 % 4,417 % 5,457 % 3,684 % 2,935 % 56 6,845 % 4,322 % 4,413 % 5,434 % 3,692 % 2,957 % 57 6,816 % 4,320 % 4,410 % 5,413 % 3,701 % 2,979 % 58 6,788 % 4,318 % 4,406 % 5,392 % 3,709 % 2,999 % 59 6,761 % 4,316 % 4,403 % 5,372 % 3,717 % 3,019 % 60 6,735 % 4,315 % 4,400 % 5,352 % 3,725 % 3,039 % 61 6,710 % 4,313 % 4,397 % 5,334 % 3,733 % 3,058 % 62 6,686 % 4,311 % 4,394 % 5,315 % 3,740 % 3,076 % 63 6,662 % 4,309 % 4,391 % 5,298 % 3,747 % 3,093 % 64 6,639 % 4,308 % 4,388 % 5,281 % 3,754 % 3,111 % 65 6,617 % 4,306 % 4,385 % 5,264 % 3,761 % 3,127 % 66 6,596 % 4,305 % 4,382 % 5,248 % 3,768 % 3,143 % 67 6,575 % 4,303 % 4,380 % 5,232 % 3,774 % 3,159 % 68 6,554 % 4,302 % 4,377 % 5,217 % 3,780 % 3,174 % 69 6,535 % 4,301 % 4,375 % 5,202 % 3,786 % 3,189 % 70 6,516 % 4,299 % 4,372 % 5,188 % 3,792 % 3,203 % 71 6,497 % 4,298 % 4,370 % 5,174 % 3,798 % 3,217 % 72 6,479 % 4,297 % 4,368 % 5,160 % 3,803 % 3,231 % 73 6,461 % 4,295 % 4,365 % 5,147 % 3,809 % 3,244 % 74 6,444 % 4,294 % 4,363 % 5,134 % 3,814 % 3,257 % 75 6,427 % 4,293 % 4,361 % 5,122 % 3,819 % 3,269 % 76 6,411 % 4,292 % 4,359 % 5,110 % 3,824 % 3,281 % 77 6,395 % 4,290 % 4,357 % 5,098 % 3,829 % 3,293 % 78 6,380 % 4,289 % 4,355 % 5,086 % 3,834 % 3,305 % 79 6,365 % 4,288 % 4,353 % 5,075 % 3,838 % 3,316 % 80 6,350 % 4,287 % 4,351 % 5,064 % 3,843 % 3,327 % 81 6,336 % 4,286 % 4,349 % 5,053 % 3,847 % 3,338 % 82 6,322 % 4,285 % 4,347 % 5,043 % 3,851 % 3,348 % 83 6,309 % 4,284 % 4,346 % 5,033 % 3,856 % 3,358 % 84 6,295 % 4,283 % 4,344 % 5,023 % 3,860 % 3,368 % 85 6,282 % 4,282 % 4,342 % 5,013 % 3,864 % 3,378 % 86 6,270 % 4,281 % 4,340 % 5,004 % 3,868 % 3,388 % 87 6,257 % 4,280 % 4,339 % 4,994 % 3,871 % 3,397 % 88 6,245 % 4,279 % 4,337 % 4,985 % 3,875 % 3,406 % 89 6,234 % 4,278 % 4,336 % 4,976 % 3,879 % 3,415 % 90 6,222 % 4,278 % 4,334 % 4,968 % 3,882 % 3,424 % 91 6,211 % 4,277 % 4,333 % 4,959 % 3,886 % 3,432 % 92 6,200 % 4,276 % 4,331 % 4,951 % 3,889 % 3,440 % 93 6,189 % 4,275 % 4,330 % 4,943 % 3,892 % 3,449 % 94 6,178 % 4,274 % 4,329 % 4,935 % 3,896 % 3,457 % 95 6,168 % 4,274 % 4,327 % 4,927 % 3,899 % 3,464 % 96 6,158 % 4,273 % 4,326 % 4,920 % 3,902 % 3,472 % 97 6,148 % 4,272 % 4,325 % 4,912 % 3,905 % 3,479 % 98 6,138 % 4,271 % 4,323 % 4,905 % 3,908 % 3,487 % 99 6,129 % 4,271 % 4,322 % 4,898 % 3,911 % 3,494 % 100 6,119 % 4,270 % 4,321 % 4,891 % 3,914 % 3,501 % 101 6,110 % 4,269 % 4,320 % 4,884 % 3,917 % 3,508 % 102 6,101 % 4,269 % 4,318 % 4,877 % 3,920 % 3,515 % 103 6,092 % 4,268 % 4,317 % 4,871 % 3,922 % 3,521 % 104 6,084 % 4,267 % 4,316 % 4,864 % 3,925 % 3,528 % 105 6,075 % 4,267 % 4,315 % 4,858 % 3,928 % 3,534 % 106 6,067 % 4,266 % 4,314 % 4,852 % 3,930 % 3,540 % 107 6,059 % 4,265 % 4,313 % 4,845 % 3,933 % 3,547 % 108 6,051 % 4,265 % 4,312 % 4,839 % 3,935 % 3,553 % 109 6,043 % 4,264 % 4,311 % 4,834 % 3,938 % 3,558 % 110 6,035 % 4,264 % 4,310 % 4,828 % 3,940 % 3,564 % 111 6,028 % 4,263 % 4,309 % 4,822 % 3,942 % 3,570 % 112 6,020 % 4,262 % 4,308 % 4,817 % 3,945 % 3,576 % 113 6,013 % 4,262 % 4,307 % 4,811 % 3,947 % 3,581 % 114 6,006 % 4,261 % 4,306 % 4,806 % 3,949 % 3,587 % 115 5,999 % 4,261 % 4,305 % 4,800 % 3,951 % 3,592 % 116 5,992 % 4,260 % 4,304 % 4,795 % 3,953 % 3,597 % 117 5,985 % 4,260 % 4,303 % 4,790 % 3,955 % 3,602 % 118 5,979 % 4,259 % 4,302 % 4,785 % 3,958 % 3,607 % 119 5,972 % 4,259 % 4,302 % 4,780 % 3,960 % 3,612 % 120 5,966 % 4,258 % 4,301 % 4,775 % 3,962 % 3,617 % 121 5,959 % 4,258 % 4,300 % 4,771 % 3,964 % 3,622 % 122 5,953 % 4,257 % 4,299 % 4,766 % 3,965 % 3,627 % 123 5,947 % 4,257 % 4,298 % 4,761 % 3,967 % 3,631 % 124 5,941 % 4,256 % 4,297 % 4,757 % 3,969 % 3,636 % 125 5,935 % 4,256 % 4,297 % 4,752 % 3,971 % 3,640 % 126 5,929 % 4,256 % 4,296 % 4,748 % 3,973 % 3,645 % 127 5,923 % 4,255 % 4,295 % 4,744 % 3,975 % 3,649 % 128 5,918 % 4,255 % 4,294 % 4,739 % 3,976 % 3,653 % 129 5,912 % 4,254 % 4,294 % 4,735 % 3,978 % 3,658 % 130 5,906 % 4,254 % 4,293 % 4,731 % 3,980 % 3,662 % 131 5,901 % 4,253 % 4,292 % 4,727 % 3,982 % 3,666 % 132 5,896 % 4,253 % 4,292 % 4,723 % 3,983 % 3,670 % 133 5,891 % 4,253 % 4,291 % 4,719 % 3,985 % 3,674 % 134 5,885 % 4,252 % 4,290 % 4,715 % 3,986 % 3,678 % 135 5,880 % 4,252 % 4,290 % 4,711 % 3,988 % 3,682 % 136 5,875 % 4,251 % 4,289 % 4,708 % 3,990 % 3,686 % 137 5,870 % 4,251 % 4,288 % 4,704 % 3,991 % 3,689 % 138 5,865 % 4,251 % 4,288 % 4,700 % 3,993 % 3,693 % 139 5,861 % 4,250 % 4,287 % 4,697 % 3,994 % 3,697 % 140 5,856 % 4,250 % 4,286 % 4,693 % 3,996 % 3,700 % 141 5,851 % 4,250 % 4,286 % 4,689 % 3,997 % 3,704 % 142 5,847 % 4,249 % 4,285 % 4,686 % 3,998 % 3,707 % 143 5,842 % 4,249 % 4,285 % 4,683 % 4,000 % 3,711 % 144 5,838 % 4,249 % 4,284 % 4,679 % 4,001 % 3,714 % 145 5,833 % 4,248 % 4,283 % 4,676 % 4,003 % 3,717 % 146 5,829 % 4,248 % 4,283 % 4,673 % 4,004 % 3,721 % 147 5,825 % 4,248 % 4,282 % 4,669 % 4,005 % 3,724 % 148 5,820 % 4,247 % 4,282 % 4,666 % 4,007 % 3,727 % 149 5,816 % 4,247 % 4,281 % 4,663 % 4,008 % 3,730 % 150 5,812 % 4,247 % 4,281 % 4,660 % 4,009 % 3,733 % Term to maturity (in years) Turkish lira US dollar Yen 1 11,155 % 1,044 % -0,082 % 2 11,232 % 1,309 % -0,077 % 3 11,440 % 1,551 % -0,069 % 4 11,392 % 1,716 % -0,051 % 5 11,399 % 1,846 % -0,030 % 6 11,292 % 1,954 % -0,005 % 7 11,177 % 2,041 % 0,023 % 8 11,157 % 2,115 % 0,054 % 9 11,185 % 2,176 % 0,087 % 10 11,203 % 2,229 % 0,121 % 11 11,180 % 2,274 % 0,159 % 12 11,121 % 2,315 % 0,202 % 13 11,035 % 2,350 % 0,249 % 14 10,929 % 2,378 % 0,299 % 15 10,810 % 2,402 % 0,348 % 16 10,681 % 2,422 % 0,396 % 17 10,545 % 2,438 % 0,441 % 18 10,406 % 2,452 % 0,484 % 19 10,265 % 2,463 % 0,522 % 20 10,125 % 2,472 % 0,557 % 21 9,985 % 2,479 % 0,588 % 22 9,848 % 2,484 % 0,614 % 23 9,713 % 2,488 % 0,636 % 24 9,582 % 2,491 % 0,654 % 25 9,455 % 2,494 % 0,668 % 26 9,331 % 2,495 % 0,678 % 27 9,212 % 2,497 % 0,686 % 28 9,098 % 2,498 % 0,697 % 29 8,988 % 2,498 % 0,711 % 30 8,882 % 2,498 % 0,731 % 31 8,780 % 2,498 % 0,757 % 32 8,682 % 2,497 % 0,788 % 33 8,589 % 2,495 % 0,823 % 34 8,499 % 2,494 % 0,860 % 35 8,414 % 2,491 % 0,900 % 36 8,331 % 2,489 % 0,940 % 37 8,253 % 2,485 % 0,981 % 38 8,177 % 2,482 % 1,022 % 39 8,105 % 2,477 % 1,063 % 40 8,036 % 2,472 % 1,104 % 41 7,970 % 2,465 % 1,144 % 42 7,906 % 2,459 % 1,184 % 43 7,845 % 2,453 % 1,222 % 44 7,787 % 2,448 % 1,260 % 45 7,730 % 2,445 % 1,297 % 46 7,676 % 2,444 % 1,333 % 47 7,625 % 2,445 % 1,369 % 48 7,575 % 2,448 % 1,403 % 49 7,527 % 2,453 % 1,436 % 50 7,481 % 2,462 % 1,468 % 51 7,436 % 2,473 % 1,500 % 52 7,393 % 2,486 % 1,530 % 53 7,352 % 2,501 % 1,560 % 54 7,312 % 2,518 % 1,588 % 55 7,274 % 2,535 % 1,616 % 56 7,237 % 2,554 % 1,643 % 57 7,201 % 2,573 % 1,669 % 58 7,167 % 2,592 % 1,694 % 59 7,133 % 2,612 % 1,719 % 60 7,101 % 2,632 % 1,743 % 61 7,070 % 2,652 % 1,766 % 62 7,039 % 2,672 % 1,789 % 63 7,010 % 2,692 % 1,810 % 64 6,982 % 2,711 % 1,832 % 65 6,954 % 2,731 % 1,852 % 66 6,927 % 2,750 % 1,872 % 67 6,902 % 2,769 % 1,892 % 68 6,876 % 2,788 % 1,911 % 69 6,852 % 2,806 % 1,929 % 70 6,828 % 2,825 % 1,947 % 71 6,805 % 2,842 % 1,964 % 72 6,783 % 2,860 % 1,981 % 73 6,761 % 2,877 % 1,998 % 74 6,740 % 2,894 % 2,014 % 75 6,719 % 2,910 % 2,029 % 76 6,699 % 2,926 % 2,045 % 77 6,679 % 2,942 % 2,060 % 78 6,660 % 2,958 % 2,074 % 79 6,642 % 2,973 % 2,088 % 80 6,623 % 2,987 % 2,102 % 81 6,606 % 3,002 % 2,115 % 82 6,589 % 3,016 % 2,129 % 83 6,572 % 3,030 % 2,141 % 84 6,555 % 3,044 % 2,154 % 85 6,539 % 3,057 % 2,166 % 86 6,524 % 3,070 % 2,178 % 87 6,508 % 3,083 % 2,190 % 88 6,493 % 3,095 % 2,201 % 89 6,479 % 3,107 % 2,212 % 90 6,464 % 3,119 % 2,223 % 91 6,450 % 3,131 % 2,234 % 92 6,437 % 3,142 % 2,244 % 93 6,423 % 3,154 % 2,255 % 94 6,410 % 3,165 % 2,265 % 95 6,397 % 3,176 % 2,274 % 96 6,385 % 3,186 % 2,284 % 97 6,373 % 3,196 % 2,293 % 98 6,361 % 3,207 % 2,303 % 99 6,349 % 3,217 % 2,312 % 100 6,337 % 3,226 % 2,320 % 101 6,326 % 3,236 % 2,329 % 102 6,315 % 3,245 % 2,338 % 103 6,304 % 3,254 % 2,346 % 104 6,293 % 3,263 % 2,354 % 105 6,283 % 3,272 % 2,362 % 106 6,273 % 3,281 % 2,370 % 107 6,263 % 3,290 % 2,378 % 108 6,253 % 3,298 % 2,385 % 109 6,243 % 3,306 % 2,393 % 110 6,233 % 3,314 % 2,400 % 111 6,224 % 3,322 % 2,407 % 112 6,215 % 3,330 % 2,414 % 113 6,206 % 3,338 % 2,421 % 114 6,197 % 3,345 % 2,428 % 115 6,188 % 3,353 % 2,435 % 116 6,180 % 3,360 % 2,441 % 117 6,171 % 3,367 % 2,448 % 118 6,163 % 3,374 % 2,454 % 119 6,155 % 3,381 % 2,460 % 120 6,147 % 3,388 % 2,466 % 121 6,139 % 3,394 % 2,472 % 122 6,131 % 3,401 % 2,478 % 123 6,124 % 3,407 % 2,484 % 124 6,116 % 3,414 % 2,490 % 125 6,109 % 3,420 % 2,496 % 126 6,102 % 3,426 % 2,501 % 127 6,094 % 3,432 % 2,507 % 128 6,087 % 3,438 % 2,512 % 129 6,081 % 3,444 % 2,517 % 130 6,074 % 3,450 % 2,523 % 131 6,067 % 3,456 % 2,528 % 132 6,060 % 3,461 % 2,533 % 133 6,054 % 3,467 % 2,538 % 134 6,048 % 3,472 % 2,543 % 135 6,041 % 3,478 % 2,548 % 136 6,035 % 3,483 % 2,552 % 137 6,029 % 3,488 % 2,557 % 138 6,023 % 3,493 % 2,562 % 139 6,017 % 3,498 % 2,566 % 140 6,011 % 3,503 % 2,571 % 141 6,005 % 3,508 % 2,575 % 142 6,000 % 3,513 % 2,580 % 143 5,994 % 3,518 % 2,584 % 144 5,988 % 3,523 % 2,588 % 145 5,983 % 3,527 % 2,593 % 146 5,978 % 3,532 % 2,597 % 147 5,972 % 3,536 % 2,601 % 148 5,967 % 3,541 % 2,605 % 149 5,962 % 3,545 % 2,609 % 150 5,957 % 3,550 % 2,613 % ANNEX II Fundamental spreads for the calculation of the matching adjustment The fundamental spreads set out in this Annex are expressed in basis points and do not include any increase in accordance with Article 77c(1)(c) of Directive 2009/138/EC. 1. Exposures to central governments and central banks The fundamental spreads apply to exposures denominated in all currencies. The fundamental spreads for durations from 11 to 30 years are equal to the fundamental spreads for duration 10 years. Duration (in years) Austria Belgium Bulgaria Croatia Czech Republic Cyprus Denmark 1 0 0 34 5 1 28 2 2 0 0 42 5 2 46 1 3 0 2 48 5 4 51 1 4 0 3 51 5 5 51 0 5 1 5 56 5 7 54 0 6 2 6 59 5 9 55 0 7 3 6 62 5 11 57 0 8 3 8 63 5 13 56 0 9 4 8 65 5 14 52 0 10 4 9 67 5 15 51 1 Duration (in years) Estonia Finland France Germany Greece Hungary Ireland 1 0 0 0 0 431 4 18 2 0 0 0 0 261 4 26 3 2 0 0 0 230 4 28 4 3 0 0 0 198 4 30 5 5 0 0 0 180 4 31 6 6 0 0 0 177 4 32 7 6 0 0 0 173 4 32 8 8 1 2 0 178 2 33 9 8 1 3 0 180 1 34 10 9 1 3 0 182 4 34 Duration (in years) Italy Latvia Lithuania Luxembourg Malta Netherlands Portugal 1 6 6 6 0 18 0 28 2 14 13 13 0 26 0 46 3 18 16 16 0 28 0 51 4 20 18 18 0 30 0 51 5 22 20 20 0 31 0 54 6 23 22 22 0 32 0 56 7 24 23 23 0 32 0 57 8 26 24 24 2 33 0 56 9 27 25 25 3 34 1 52 10 29 26 26 3 34 1 51 Duration (in years) Rumania Slovakia Slovenia Spain Sweden United Kingdom Liechtenstein 1 10 14 21 6 0 0 0 2 19 18 24 13 0 0 0 3 21 21 29 16 0 0 0 4 22 22 34 18 0 0 0 5 24 24 37 20 0 0 0 6 26 25 41 22 0 0 0 7 27 26 42 23 0 0 0 8 29 27 44 24 0 0 0 9 30 27 44 25 0 0 0 10 28 28 44 26 0 0 0 Duration (in years) Norway Australia Brazil Canada Chile China Colombia 1 0 0 12 0 17 0 11 2 0 0 12 0 19 0 19 3 0 0 12 0 18 1 31 4 0 0 12 0 17 2 39 5 0 0 12 0 16 3 41 6 0 0 12 0 15 3 45 7 0 0 12 0 14 4 47 8 0 0 12 0 15 8 45 9 0 0 12 0 16 5 42 10 0 0 12 0 13 5 44 Duration (in years) Hong Kong India Japan Malaysia Mexico New Zealand Russia 1 0 9 0 0 10 0 0 2 0 9 0 0 10 0 0 3 0 9 0 0 10 0 0 4 0 9 0 0 10 0 1 5 0 9 0 0 10 0 2 6 0 9 0 0 10 0 6 7 0 9 0 0 10 0 9 8 0 9 0 0 10 0 13 9 0 9 1 0 10 0 20 10 0 9 1 0 10 0 20 Duration (in years) Singapore South Africa South Korea Thailand Taiwan United States 1 0 3 10 0 4 0 2 0 7 12 0 4 0 3 0 6 13 0 4 0 4 0 5 14 0 4 0 5 0 4 15 0 4 0 6 0 5 16 0 4 0 7 0 6 16 0 4 0 8 0 7 16 0 4 0 9 0 8 16 0 4 0 10 0 8 16 0 4 0 2. Exposures to financial institutions 2.1 Euro Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 21 48 129 243 591 1 504 2 6 21 48 129 243 591 1 199 3 7 24 49 121 240 587 966 4 8 26 52 123 238 586 789 5 10 29 57 125 238 586 654 6 11 31 60 130 238 586 586 7 12 34 62 132 238 586 586 8 12 34 62 130 238 586 586 9 12 35 61 129 238 586 586 10 13 36 62 128 238 586 586 11 13 38 62 128 238 586 586 12 14 38 62 128 238 586 586 13 14 39 62 128 238 586 586 14 14 39 62 128 238 586 586 15 14 39 62 128 238 586 586 16 14 39 62 128 238 586 586 17 14 39 62 128 238 586 586 18 14 39 62 128 238 586 586 19 14 39 62 128 238 586 586 20 14 39 62 128 238 586 586 21 15 39 62 128 238 586 586 22 16 39 62 128 238 586 586 23 16 39 62 128 238 586 586 24 16 39 62 128 238 586 586 25 17 39 62 128 238 586 586 26 18 39 62 128 238 586 586 27 19 39 62 128 238 586 586 28 19 39 62 128 238 586 586 29 20 39 62 128 238 586 586 30 20 39 62 128 238 586 586 2.2 Czech koruna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 10 26 52 133 248 596 1 512 2 12 28 54 136 250 598 1 207 3 14 31 56 128 246 594 972 4 15 33 58 129 245 593 794 5 16 36 63 132 245 593 659 6 17 37 66 136 244 592 592 7 18 39 68 137 244 592 592 8 17 39 67 135 243 591 591 9 17 40 66 133 243 591 591 10 17 41 66 132 242 590 590 11 17 41 65 132 242 590 590 12 17 41 65 131 241 589 589 13 17 42 64 131 241 589 589 14 16 41 64 130 240 588 588 15 16 41 63 130 240 588 588 16 15 40 63 129 239 587 587 17 15 40 62 129 239 587 587 18 15 40 62 129 239 587 587 19 15 40 62 129 239 587 587 20 15 40 63 129 239 587 587 21 16 40 63 129 240 588 588 22 16 41 63 130 240 588 588 23 16 41 63 130 240 588 588 24 16 41 64 130 240 588 588 25 17 41 64 130 240 588 588 26 18 41 64 130 240 588 588 27 19 41 64 130 240 588 588 28 19 41 64 130 240 588 588 29 20 41 64 130 240 588 588 30 20 41 64 130 240 588 588 2.3 Danish krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 21 48 129 243 591 1 503 2 6 21 48 129 243 591 1 199 3 7 24 49 121 239 587 966 4 8 26 51 122 238 586 789 5 10 29 57 125 238 586 654 6 11 31 60 130 238 586 586 7 12 34 62 132 238 586 586 8 12 34 61 130 238 586 586 9 12 35 61 128 238 586 586 10 13 36 61 128 238 586 586 11 13 37 62 128 238 586 586 12 14 38 62 128 238 586 586 13 14 39 62 128 238 586 586 14 14 39 62 128 238 586 586 15 14 39 62 128 238 586 586 16 14 39 62 128 238 586 586 17 14 39 62 128 238 586 586 18 14 39 62 128 238 586 586 19 14 39 62 128 238 586 586 20 14 39 62 128 238 586 586 21 15 39 62 128 238 586 586 22 16 39 62 128 238 586 586 23 16 39 62 128 238 586 586 24 16 39 62 128 238 586 586 25 17 39 62 128 238 586 586 26 18 39 62 128 238 586 586 27 19 39 62 128 238 586 586 28 19 39 62 128 238 586 586 29 20 39 62 128 238 586 586 30 20 39 62 128 238 586 586 2.4 Forint Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 88 103 130 211 325 673 1 517 2 82 98 125 206 320 668 1 215 3 86 103 128 200 319 667 981 4 84 103 128 199 315 663 805 5 83 102 130 199 312 660 669 6 82 102 131 201 309 657 657 7 81 102 131 200 307 655 655 8 79 101 128 197 305 653 653 9 78 101 127 194 304 652 652 10 74 98 123 189 300 648 648 11 72 96 120 186 297 645 645 12 70 95 118 185 295 643 643 13 70 95 117 184 294 642 642 14 69 94 117 183 293 641 641 15 69 94 116 183 293 641 641 16 68 93 116 182 292 640 640 17 68 92 115 181 292 640 640 18 67 92 114 181 291 639 639 19 66 91 113 180 290 638 638 20 65 90 113 179 289 637 637 21 64 89 112 178 288 636 636 22 64 88 111 177 288 636 636 23 63 87 110 176 287 635 635 24 62 86 109 175 286 634 634 25 61 85 108 174 284 632 632 26 59 84 107 173 283 631 631 27 58 83 106 172 282 630 630 28 57 82 105 171 281 629 629 29 56 81 104 170 280 628 628 30 55 80 103 169 279 627 627 2.5 Krona Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 10 25 52 133 247 595 1 497 2 12 27 54 135 249 597 1 195 3 14 31 56 128 247 594 965 4 16 34 59 130 246 594 789 5 17 37 65 133 246 594 655 6 18 39 68 137 246 594 594 7 19 41 69 139 245 593 593 8 19 41 68 136 245 593 593 9 18 41 67 135 244 592 592 10 18 42 67 134 244 592 592 11 18 43 67 133 243 591 591 12 18 43 66 133 243 591 591 13 18 43 66 132 242 590 590 14 18 43 65 132 242 590 590 15 18 43 65 132 242 590 590 16 17 42 64 131 241 589 589 17 17 42 64 131 241 589 589 18 17 42 64 131 241 589 589 19 17 42 64 131 241 589 589 20 17 42 65 131 241 589 589 21 17 42 65 131 241 589 589 22 18 43 65 132 242 590 590 23 18 43 65 132 242 590 590 24 18 43 65 132 242 590 590 25 18 43 65 132 242 590 590 26 18 43 65 132 242 590 590 27 19 43 65 132 242 590 590 28 19 43 65 132 242 590 590 29 20 43 65 132 242 590 590 30 21 43 65 132 242 590 590 2.6 Kuna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 53 69 95 176 291 639 1 529 2 57 72 99 180 294 642 1 224 3 62 79 104 176 295 643 991 4 66 84 109 180 296 644 813 5 68 87 115 183 297 645 676 6 69 89 118 188 296 644 644 7 69 91 119 189 295 643 643 8 68 90 118 186 294 642 642 9 67 90 116 183 293 641 641 10 66 89 114 181 291 639 639 11 64 89 113 179 289 637 637 12 63 88 111 178 288 636 636 13 62 87 110 176 286 634 634 14 61 86 108 175 285 633 633 15 59 84 107 173 283 631 631 16 58 83 106 172 282 630 630 17 57 82 105 171 281 629 629 18 56 81 104 170 280 628 628 19 56 81 103 170 280 628 628 20 55 80 102 169 279 627 627 21 54 79 102 168 278 626 626 22 53 78 101 167 277 625 625 23 53 78 100 167 277 625 625 24 52 77 99 166 276 624 624 25 51 76 98 165 275 623 623 26 50 75 97 164 274 622 622 27 49 74 97 163 273 621 621 28 48 73 96 162 272 620 620 29 48 72 95 161 271 619 619 30 47 72 94 161 271 619 619 2.7 Lev Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 20 47 128 242 591 1 502 2 5 20 47 128 242 591 1 198 3 6 23 48 120 239 587 965 4 7 25 51 122 238 585 789 5 9 28 56 124 237 585 654 6 10 31 60 129 237 585 585 7 11 33 61 131 237 585 585 8 11 34 61 129 237 585 585 9 11 34 61 128 237 585 585 10 12 36 61 127 237 585 585 11 12 37 61 127 237 585 585 12 13 37 61 127 237 585 585 13 13 38 61 127 237 585 585 14 14 38 61 127 237 585 585 15 13 38 61 127 237 585 585 16 13 38 61 127 237 585 585 17 13 38 61 127 237 585 585 18 13 38 61 127 237 585 585 19 13 38 61 127 237 585 585 20 14 38 61 127 237 585 585 21 15 38 61 127 237 585 585 22 15 38 61 127 237 585 585 23 16 38 61 127 237 585 585 24 16 38 61 127 237 585 585 25 17 38 61 127 237 585 585 26 18 38 61 127 237 586 586 27 19 38 61 127 237 586 586 28 19 39 61 127 238 586 586 29 19 39 61 127 238 586 586 30 20 39 61 127 238 586 586 2.8 Pound sterling Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 7 25 58 161 261 609 1 520 2 7 25 58 161 261 609 1 213 3 8 27 58 144 258 605 977 4 9 30 59 132 256 604 798 5 11 31 60 119 254 603 662 6 13 35 63 110 253 601 601 7 15 37 63 102 252 600 600 8 16 38 61 94 251 599 599 9 18 45 65 88 250 598 598 10 17 44 62 84 249 597 597 11 16 43 60 83 248 596 596 12 16 43 60 83 248 596 596 13 16 44 61 83 247 595 595 14 16 44 61 83 246 594 594 15 16 44 61 83 245 593 593 16 16 44 61 83 244 592 592 17 16 44 61 83 243 591 591 18 16 44 61 83 242 590 590 19 16 44 61 83 242 590 590 20 16 44 61 83 243 591 591 21 16 44 61 83 243 591 591 22 16 44 61 83 243 591 591 23 16 44 61 83 242 590 590 24 16 44 61 83 242 590 590 25 17 44 61 83 241 589 589 26 18 44 61 83 241 589 589 27 19 44 61 83 241 589 589 28 19 44 61 83 240 588 588 29 20 44 61 83 240 588 588 30 20 44 61 83 240 588 588 2.9 Romanian leu Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 89 105 131 212 327 675 1 534 2 86 102 129 210 324 672 1 230 3 85 102 127 199 318 665 995 4 83 101 127 198 314 662 816 5 82 101 129 197 310 658 678 6 80 101 130 199 308 656 656 7 79 100 129 198 305 653 653 8 76 98 125 194 302 650 650 9 74 97 123 190 300 648 648 10 72 96 121 188 298 646 646 11 71 95 119 186 296 644 644 12 70 94 118 184 294 642 642 13 68 93 116 182 292 640 640 14 67 92 114 181 291 639 639 15 65 90 113 179 289 637 637 16 64 89 112 178 288 636 636 17 63 88 110 177 287 635 635 18 62 87 109 176 286 634 634 19 61 86 108 175 285 633 633 20 60 85 108 174 284 632 632 21 59 84 107 173 283 631 631 22 58 83 106 172 282 630 630 23 57 82 105 171 281 629 629 24 56 81 104 170 280 628 628 25 55 80 103 169 279 627 627 26 54 79 102 168 278 626 626 27 53 78 101 167 277 625 625 28 52 77 100 166 276 624 624 29 51 76 99 165 275 623 623 30 50 75 98 164 274 622 622 2.10 Zloty Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 61 77 104 185 299 647 1 546 2 60 75 102 183 297 645 1 240 3 59 76 101 173 292 640 1 003 4 59 77 103 173 289 637 821 5 58 78 106 174 287 635 682 6 57 78 107 176 285 633 633 7 57 78 107 176 283 631 631 8 55 77 105 173 281 629 629 9 53 76 103 170 279 627 627 10 53 76 101 168 278 626 626 11 52 76 101 167 277 625 625 12 52 76 100 166 276 624 624 13 51 76 99 165 275 623 623 14 51 76 98 165 275 623 623 15 50 75 98 164 274 622 622 16 49 74 96 163 273 621 621 17 48 73 96 162 272 620 620 18 48 73 95 162 272 620 620 19 47 72 95 161 271 619 619 20 47 72 94 161 271 619 619 21 47 72 94 161 271 619 619 22 46 71 94 160 270 618 618 23 46 71 93 160 270 618 618 24 45 70 93 159 269 617 617 25 44 69 92 158 268 616 616 26 44 69 91 158 268 616 616 27 43 68 91 157 267 615 615 28 43 67 90 156 266 614 614 29 42 67 89 156 266 614 614 30 41 66 89 155 265 613 613 2.11 Norwegian krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 31 46 73 154 268 616 1 535 2 31 47 73 155 269 617 1 227 3 31 48 73 145 264 612 989 4 32 50 75 146 262 610 808 5 32 52 79 148 261 609 670 6 33 53 82 151 260 608 608 7 33 55 83 153 259 607 607 8 32 54 82 150 258 606 606 9 31 54 81 148 257 606 606 10 31 55 80 147 257 605 605 11 31 55 80 146 256 604 604 12 31 55 79 145 255 603 603 13 30 55 78 144 254 602 602 14 30 55 77 144 254 602 602 15 29 54 76 143 253 601 601 16 28 53 75 142 252 600 600 17 27 52 75 141 251 599 599 18 27 52 74 141 251 599 599 19 27 51 74 140 251 599 599 20 27 52 74 141 251 599 599 21 27 52 74 141 251 599 599 22 27 52 74 140 251 599 599 23 26 51 74 140 250 598 598 24 26 51 74 140 250 598 598 25 26 51 74 140 250 598 598 26 26 51 73 140 250 598 598 27 26 51 73 139 250 598 598 28 25 50 73 139 249 597 597 29 25 50 73 139 249 597 597 30 25 50 72 139 249 597 597 2.12 Swiss franc Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 5 27 108 222 570 1 493 2 1 6 28 109 223 571 1 191 3 2 6 29 101 220 568 959 4 2 8 32 103 219 567 784 5 3 9 37 106 219 567 650 6 4 12 41 110 219 567 567 7 5 14 43 112 219 567 567 8 6 15 42 110 219 567 567 9 6 16 42 109 219 567 567 10 7 17 42 109 219 567 567 11 8 19 43 110 220 568 568 12 9 18 42 108 218 566 566 13 9 20 43 110 220 568 568 14 10 20 43 109 219 567 567 15 10 19 42 108 218 566 566 16 12 18 40 107 217 565 565 17 12 19 40 107 217 565 565 18 13 19 41 107 217 565 565 19 13 20 41 107 217 565 565 20 14 21 42 108 218 566 566 21 15 22 42 109 219 567 567 22 15 23 42 109 219 567 567 23 16 23 42 109 219 567 567 24 16 25 43 109 219 567 567 25 17 25 44 109 219 567 567 26 18 26 46 109 219 567 567 27 19 26 48 109 219 567 567 28 19 28 49 109 219 567 567 29 19 29 50 109 219 567 567 30 20 29 51 109 219 567 567 2.13 Australian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 47 63 90 171 285 633 1 556 2 47 63 90 171 285 633 1 243 3 48 65 90 162 281 628 1 003 4 48 66 92 163 279 626 820 5 49 68 96 164 277 625 680 6 49 69 98 168 276 624 624 7 49 71 99 169 275 623 623 8 48 70 97 165 274 622 622 9 47 70 96 163 273 621 621 10 46 70 95 162 272 620 620 11 46 70 94 161 271 619 619 12 46 70 94 160 270 618 618 13 45 70 93 159 269 617 617 14 45 70 92 159 269 617 617 15 44 69 92 158 268 616 616 16 43 68 91 157 267 615 615 17 42 67 90 156 266 615 615 18 42 67 89 156 266 614 614 19 41 66 89 155 265 613 613 20 41 66 89 155 265 613 613 21 41 66 89 155 265 613 613 22 41 66 88 155 265 613 613 23 40 65 88 154 264 612 612 24 40 65 87 154 264 612 612 25 39 64 87 153 263 611 611 26 39 64 86 153 263 611 611 27 38 63 85 152 262 610 610 28 37 62 85 151 261 609 609 29 37 62 84 151 261 609 609 30 36 61 84 150 260 608 608 2.14 Baht Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 14 30 56 138 252 600 1 544 2 18 34 61 142 256 604 1 234 3 23 40 65 137 256 603 996 4 27 45 70 141 257 605 814 5 30 49 77 145 258 606 676 6 29 49 78 147 256 604 604 7 34 56 84 154 260 608 608 8 33 55 82 150 259 607 607 9 34 57 83 150 260 608 608 10 36 59 84 151 261 609 609 11 37 62 86 152 262 610 610 12 39 63 87 153 263 611 611 13 40 64 87 154 264 612 612 14 40 65 88 154 264 612 612 15 40 65 88 154 264 612 612 16 40 65 87 154 264 612 612 17 40 64 87 154 264 612 612 18 39 64 86 153 263 611 611 19 38 63 86 152 262 610 610 20 38 63 86 152 262 610 610 21 38 63 86 152 262 610 610 22 38 63 86 152 262 610 610 23 38 63 85 152 262 610 610 24 37 62 85 151 261 609 609 25 37 62 84 151 261 609 609 26 36 61 84 150 260 608 608 27 36 61 83 150 260 608 608 28 35 60 83 149 259 607 607 29 35 60 82 149 259 607 607 30 34 59 82 148 258 606 606 2.15 Canadian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 13 28 55 136 250 599 1 529 2 14 30 57 138 252 600 1 221 3 16 33 59 131 249 597 985 4 18 36 62 133 249 596 805 5 20 39 67 135 248 597 667 6 21 42 71 140 249 597 597 7 23 44 73 142 249 597 597 8 23 45 72 140 249 597 597 9 23 46 72 139 249 597 597 10 24 47 72 139 249 597 597 11 24 49 73 139 249 597 597 12 25 50 73 139 250 598 598 13 26 50 73 140 250 598 598 14 26 51 73 140 250 598 598 15 26 51 73 140 250 598 598 16 26 51 73 140 250 598 598 17 26 51 73 140 250 598 598 18 26 51 73 140 250 598 598 19 26 51 73 140 250 598 598 20 26 51 73 140 250 598 598 21 26 51 73 140 250 598 598 22 26 51 73 140 250 598 598 23 26 50 73 139 250 598 598 24 25 50 73 139 249 597 597 25 25 50 72 139 249 597 597 26 25 50 72 139 249 597 597 27 24 49 72 138 248 596 596 28 24 49 71 138 248 596 596 29 24 49 71 138 248 596 596 30 24 48 71 137 247 595 595 2.16 Chilean peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 50 65 92 173 287 635 1 578 2 52 68 95 176 290 638 1 259 3 56 73 99 170 289 637 1 015 4 59 77 102 173 289 637 830 5 61 80 108 176 289 637 689 6 62 83 112 181 290 638 638 7 63 85 113 183 289 637 637 8 63 85 112 180 289 637 637 9 63 86 112 179 289 637 637 10 63 87 112 178 288 636 636 11 63 87 111 178 288 636 636 12 63 87 111 177 287 635 635 13 62 87 110 176 286 634 634 14 62 87 109 175 286 634 634 15 61 86 108 175 285 633 633 16 60 85 107 174 284 632 632 17 59 84 106 173 283 631 631 18 58 83 106 172 282 630 630 19 57 82 105 171 281 629 629 20 57 82 104 171 281 629 629 21 56 81 103 170 280 628 628 22 55 80 103 169 279 627 627 23 54 79 102 168 278 626 626 24 53 78 101 167 277 625 625 25 53 77 100 166 276 624 624 26 52 77 99 165 276 624 624 27 51 76 98 165 275 623 623 28 50 75 97 164 274 622 622 29 49 74 96 163 273 621 621 30 48 73 95 162 272 620 620 2.17 Colombian peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 80 96 123 204 318 666 1 647 2 85 100 127 208 322 670 1 315 3 86 103 128 200 319 666 1 062 4 86 104 130 201 316 664 868 5 89 109 137 205 318 666 720 6 91 112 141 210 319 667 667 7 93 114 143 212 319 667 667 8 94 116 143 211 320 668 668 9 94 117 144 211 320 668 668 10 95 119 144 210 320 668 668 11 95 119 143 210 320 668 668 12 94 119 142 209 319 667 667 13 93 118 141 207 318 666 666 14 92 117 140 206 316 664 664 15 91 116 138 205 315 663 663 16 89 114 137 203 313 661 661 17 88 113 135 202 312 660 660 18 86 111 134 200 310 658 658 19 85 110 133 199 309 657 657 20 84 109 131 198 308 656 656 21 82 107 130 196 306 654 654 22 81 106 128 195 305 653 653 23 79 104 127 193 303 651 651 24 78 103 125 192 302 650 650 25 76 101 124 190 300 648 648 26 75 100 122 189 299 647 647 27 73 98 121 187 297 645 645 28 72 97 119 185 296 644 644 29 70 95 118 184 294 642 642 30 69 94 116 183 293 641 641 2.18 Hong Kong dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 21 48 129 243 591 1 541 2 9 25 51 133 247 595 1 234 3 13 30 55 127 246 593 996 4 16 34 60 130 246 594 815 5 19 38 66 134 248 596 676 6 21 41 70 140 248 596 596 7 23 44 73 142 249 597 597 8 23 45 72 140 249 597 597 9 23 46 72 139 249 597 597 10 24 47 72 139 249 597 597 11 24 48 72 139 249 597 597 12 24 49 72 139 249 597 597 13 24 49 72 138 248 596 596 14 24 49 71 137 248 596 596 15 23 48 70 137 247 595 595 16 22 47 69 136 246 594 594 17 21 46 69 135 245 593 593 18 21 46 68 135 245 593 593 19 21 46 68 135 245 593 593 20 21 46 68 135 245 593 593 21 21 46 69 135 245 593 593 22 21 46 69 135 245 593 593 23 21 46 69 135 245 593 593 24 21 46 68 135 245 593 593 25 21 46 68 135 245 593 593 26 21 46 68 135 245 593 593 27 21 46 68 135 245 593 593 28 21 45 68 134 244 593 593 29 20 45 68 134 244 592 592 30 21 45 68 134 244 592 592 2.19 Indian rupee Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 92 107 134 215 329 677 1 655 2 92 107 134 215 329 677 1 321 3 93 109 135 207 325 673 1 065 4 94 112 137 208 324 672 870 5 95 114 142 210 323 671 721 6 95 116 145 214 322 670 670 7 96 117 146 216 322 670 670 8 96 118 145 213 322 670 670 9 95 118 144 211 321 669 669 10 94 117 142 209 319 667 667 11 92 117 141 207 317 665 665 12 91 115 139 205 315 663 663 13 89 114 137 203 313 661 661 14 88 113 135 201 312 660 660 15 86 111 133 200 310 658 658 16 84 108 131 197 308 656 656 17 82 107 129 196 306 654 654 18 80 105 128 194 304 652 652 19 79 104 126 193 303 651 651 20 78 103 125 192 302 650 650 21 77 102 124 191 301 649 649 22 76 101 123 190 300 648 648 23 75 100 122 189 299 647 647 24 74 99 121 188 298 646 646 25 73 97 120 186 296 644 644 26 71 96 119 185 295 643 643 27 70 95 118 184 294 642 642 28 69 94 117 183 293 641 641 29 68 93 116 182 292 640 640 30 67 92 115 181 291 639 639 2.20 Mexican peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 356 371 398 479 593 941 1 678 2 76 91 118 199 313 661 1 343 3 80 97 122 194 313 660 1 084 4 84 102 127 198 314 662 887 5 87 106 134 202 315 663 735 6 89 109 138 207 316 664 664 7 90 112 140 210 316 664 664 8 91 113 141 209 317 665 665 9 92 115 141 208 318 666 666 10 92 115 141 207 317 665 665 11 92 116 141 207 317 665 665 12 93 117 141 207 317 665 665 13 94 118 141 208 318 666 666 14 94 119 142 208 318 666 666 15 95 120 143 209 319 667 667 16 96 121 144 210 320 668 668 17 97 122 145 211 321 669 669 18 98 123 146 212 322 670 670 19 99 124 147 213 323 671 671 20 100 125 147 214 324 672 672 21 100 125 148 214 324 672 672 22 100 125 147 214 324 672 672 23 100 124 147 213 323 672 672 24 99 124 146 213 323 671 671 25 98 123 145 212 322 670 670 26 97 122 144 211 321 669 669 27 96 121 143 210 320 668 668 28 94 119 142 208 318 666 666 29 93 118 141 207 317 665 665 30 92 117 139 206 316 664 664 2.21 New Taiwan dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 10 36 118 232 580 1 523 2 1 10 36 118 232 580 1 216 3 2 12 37 109 228 576 980 4 2 14 39 110 226 574 801 5 3 16 43 112 225 573 664 6 4 17 46 115 224 572 572 7 5 19 47 117 223 571 571 8 6 19 46 114 223 571 571 9 6 19 45 112 222 570 570 10 7 19 45 111 221 569 569 11 8 20 45 111 221 569 569 12 9 21 45 111 221 569 569 13 9 22 45 111 221 569 569 14 10 22 45 111 221 569 569 15 11 22 45 111 221 569 569 16 12 22 45 111 221 569 569 17 12 23 45 112 222 570 570 18 13 23 46 112 222 570 570 19 13 24 46 113 223 571 571 20 15 25 47 114 224 572 572 21 15 25 48 114 224 573 573 22 16 26 49 115 225 573 573 23 16 27 49 116 226 574 574 24 17 27 50 116 226 574 574 25 18 28 50 117 227 575 575 26 18 28 51 117 227 575 575 27 19 29 51 118 228 576 576 28 19 29 51 118 228 576 576 29 20 29 52 118 228 576 576 30 21 30 53 119 229 577 577 2.22 New Zealand dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 54 69 96 177 291 639 1 557 2 55 70 97 178 292 640 1 246 3 55 72 97 169 288 636 1 007 4 56 74 99 170 286 634 823 5 56 76 104 172 285 633 683 6 57 78 107 176 284 632 632 7 57 78 107 176 283 631 631 8 56 79 106 174 282 630 630 9 56 79 105 172 282 630 630 10 55 78 103 170 280 628 628 11 54 78 102 168 278 626 626 12 52 77 100 167 277 625 625 13 51 76 99 165 275 623 623 14 50 74 97 163 274 622 622 15 48 73 95 162 272 620 620 16 46 71 94 160 270 618 618 17 45 70 92 159 269 617 617 18 44 69 91 158 268 616 616 19 43 68 90 157 267 615 615 20 42 67 90 156 266 614 614 21 42 66 89 155 266 614 614 22 41 66 88 155 265 613 613 23 40 65 88 154 264 612 612 24 40 64 87 153 263 612 612 25 39 64 86 153 263 611 611 26 38 63 86 152 262 610 610 27 37 62 85 151 261 609 609 28 37 62 84 151 261 609 609 29 36 61 84 150 260 608 608 30 36 60 83 149 259 608 608 2.23 Rand Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 114 129 156 237 351 699 1 687 2 115 131 157 238 353 701 1 348 3 117 134 160 231 350 698 1 087 4 119 137 163 234 350 698 889 5 121 140 168 237 350 698 737 6 122 142 171 241 349 697 697 7 123 144 173 242 349 697 697 8 122 144 171 239 348 696 696 9 121 144 170 237 347 695 695 10 120 144 169 235 346 694 694 11 119 143 167 234 344 692 692 12 117 142 165 232 342 690 690 13 116 140 163 230 340 688 688 14 114 138 161 227 337 685 685 15 111 136 159 225 335 683 683 16 108 133 156 222 332 680 680 17 106 131 154 220 330 678 678 18 104 129 151 218 328 676 676 19 102 127 149 216 326 674 674 20 100 125 147 214 324 672 672 21 98 123 146 212 322 670 670 22 96 121 144 210 320 668 668 23 95 120 142 209 319 667 667 24 93 118 140 207 317 665 665 25 91 116 139 205 315 663 663 26 89 114 137 203 313 661 661 27 88 113 135 202 312 660 660 28 86 111 134 200 310 658 658 29 85 109 132 198 308 656 656 30 83 108 130 197 307 655 655 2.24 Real Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 174 190 217 298 412 760 1 768 2 184 199 226 307 421 769 1 405 3 189 205 231 303 421 769 1 134 4 191 209 234 305 421 769 911 5 192 211 239 307 420 768 768 6 191 212 241 310 419 767 767 7 191 213 241 311 417 765 765 8 189 212 239 307 415 763 763 9 188 211 237 304 414 762 762 10 187 211 236 302 412 760 760 11 186 210 234 300 410 758 758 12 183 208 231 298 408 756 756 13 181 206 228 295 405 753 753 14 178 203 225 292 402 750 750 15 175 199 222 288 398 746 746 16 171 196 219 285 395 743 743 17 168 193 215 282 392 740 740 18 165 190 212 279 389 737 737 19 162 186 209 276 386 734 734 20 159 183 206 272 383 731 731 21 155 180 203 269 379 727 727 22 152 177 200 266 376 724 724 23 149 174 197 263 373 721 721 24 146 171 193 260 370 718 718 25 143 168 190 257 367 715 715 26 140 165 187 254 364 712 712 27 137 162 184 251 361 709 709 28 134 159 181 248 358 706 706 29 131 156 178 245 355 703 703 30 128 153 176 242 352 700 700 2.25 Renminbi-yuan Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 26 42 68 149 264 612 1 584 2 27 42 69 150 264 613 1 265 3 28 45 70 142 261 609 1 021 4 29 47 73 143 259 607 834 5 30 50 77 146 259 607 692 6 31 51 80 149 258 606 606 7 31 53 81 151 257 605 605 8 30 52 79 148 256 604 604 9 29 52 78 145 255 603 603 10 29 53 78 144 254 602 602 11 29 53 77 144 254 602 602 12 29 53 76 143 253 601 601 13 28 53 76 142 252 600 600 14 28 53 76 142 252 600 600 15 28 53 75 142 252 600 600 16 28 52 75 141 252 600 600 17 28 52 75 141 251 600 600 18 28 52 75 141 252 600 600 19 28 53 75 142 252 600 600 20 28 53 75 142 252 600 600 21 28 53 75 142 252 600 600 22 28 53 75 142 252 600 600 23 28 53 75 142 252 600 600 24 28 53 75 142 252 600 600 25 28 52 75 141 251 599 599 26 27 52 75 141 251 599 599 27 27 52 74 141 251 599 599 28 27 52 74 141 251 599 599 29 27 52 74 140 251 599 599 30 26 51 74 140 250 598 598 2.26 Ringgit Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 22 37 64 145 259 607 1 591 2 24 39 66 147 261 609 1 271 3 27 43 69 141 259 607 1 024 4 29 47 73 144 259 607 837 5 32 51 79 147 260 608 693 6 33 54 83 152 261 609 609 7 35 57 85 155 261 609 609 8 35 57 85 153 261 609 609 9 35 58 85 152 261 610 610 10 37 60 85 152 262 610 610 11 38 62 86 152 262 610 610 12 38 63 86 153 263 611 611 13 38 63 86 152 263 611 611 14 39 63 86 152 262 610 610 15 38 63 86 152 262 610 610 16 38 63 85 152 262 610 610 17 38 63 85 152 262 610 610 18 38 63 85 152 262 610 610 19 38 63 85 152 262 610 610 20 38 63 86 152 262 610 610 21 38 63 86 152 262 610 610 22 38 63 86 152 262 610 610 23 38 63 86 152 262 610 610 24 38 63 85 152 262 610 610 25 38 62 85 151 261 609 609 26 37 62 85 151 261 609 609 27 37 62 84 151 261 609 609 28 36 61 84 150 260 608 608 29 36 61 83 150 260 608 608 30 35 60 83 149 259 607 607 2.27 Russian rouble Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 123 138 165 246 360 708 1 759 2 122 137 164 245 359 707 1 394 3 122 139 164 236 355 702 1 119 4 122 141 166 237 353 701 911 5 123 143 170 239 352 700 753 6 123 143 172 242 350 698 698 7 123 145 173 243 349 697 697 8 122 145 172 240 349 697 697 9 121 144 170 238 347 695 695 10 121 145 170 237 347 695 695 11 121 145 170 236 346 694 694 12 121 145 169 235 345 693 693 13 120 145 167 234 344 692 692 14 119 144 166 233 343 691 691 15 117 141 164 230 340 689 689 16 114 139 162 228 338 686 686 17 112 136 159 225 335 684 684 18 109 134 157 223 333 681 681 19 107 132 155 221 331 679 679 20 105 130 152 219 329 677 677 21 103 128 150 217 327 675 675 22 100 125 148 214 324 672 672 23 98 123 146 212 322 670 670 24 96 121 144 210 320 668 668 25 94 119 141 208 318 666 666 26 92 117 139 206 316 664 664 27 90 115 137 204 314 662 662 28 88 113 135 202 312 660 660 29 86 111 133 200 310 658 658 30 84 109 131 198 308 656 656 2.28 Singapore dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 8 35 116 230 578 1 541 2 1 10 37 118 232 580 1 234 3 2 14 40 112 230 578 996 4 2 18 44 114 230 578 815 5 3 22 50 118 231 579 677 6 4 25 54 123 232 580 580 7 6 28 56 126 232 580 580 8 6 28 55 124 232 580 580 9 6 29 55 122 232 580 580 10 8 30 55 122 232 580 580 11 8 31 55 122 232 580 580 12 9 32 55 122 232 580 580 13 9 32 55 121 231 579 579 14 10 32 55 121 231 579 579 15 11 32 55 121 231 579 579 16 12 32 54 121 231 579 579 17 12 32 54 121 231 579 579 18 13 32 54 121 231 579 579 19 13 32 54 121 231 579 579 20 15 33 55 122 232 580 580 21 15 33 56 122 232 580 580 22 16 34 56 123 233 581 581 23 16 34 56 123 233 581 581 24 17 34 57 123 233 581 581 25 18 34 57 123 234 582 582 26 19 35 57 124 234 582 582 27 19 35 57 124 234 582 582 28 19 35 58 124 234 582 582 29 20 35 58 124 234 582 582 30 21 35 58 124 234 582 582 2.29 South Korean won Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 35 50 77 158 272 620 1 543 2 35 51 78 159 273 621 1 231 3 35 52 77 149 268 616 992 4 36 54 79 150 266 614 810 5 36 55 83 152 265 613 671 6 39 59 88 158 266 614 614 7 36 58 86 156 262 610 610 8 40 63 90 158 267 615 615 9 40 63 89 156 266 614 614 10 34 58 83 149 259 607 607 11 29 54 78 144 254 602 602 12 26 51 74 141 251 599 599 13 24 49 72 138 248 596 596 14 22 47 70 136 246 594 594 15 21 46 68 135 245 593 593 16 19 44 66 133 243 591 591 17 18 43 66 132 242 590 590 18 17 42 65 131 241 589 589 19 17 42 65 131 241 589 589 20 17 42 65 131 241 589 589 21 17 42 65 131 241 589 589 22 17 42 65 131 241 589 589 23 17 42 65 131 241 589 589 24 17 42 65 131 241 589 589 25 17 42 65 131 241 589 589 26 18 42 64 131 241 589 589 27 19 42 64 131 241 589 589 28 19 42 64 131 241 589 589 29 20 42 64 131 241 589 589 30 20 42 64 130 241 589 589 2.30 Turkish lira Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 186 201 228 309 423 771 1 785 2 184 199 226 307 421 769 1 427 3 181 197 223 295 413 761 1 153 4 178 196 222 292 408 756 941 5 175 195 222 291 404 752 779 6 172 192 222 291 399 747 747 7 169 191 219 289 395 743 743 8 165 187 215 283 391 739 739 9 161 184 210 277 387 735 735 10 158 181 207 273 383 731 731 11 154 179 203 269 379 727 727 12 151 175 199 265 375 723 723 13 148 172 195 262 372 720 720 14 144 169 191 258 368 716 716 15 141 165 188 254 364 712 712 16 137 162 185 251 361 709 709 17 134 159 182 248 358 706 706 18 131 156 179 245 355 703 703 19 129 153 176 242 352 701 701 20 126 151 173 240 350 698 698 21 123 148 171 237 347 695 695 22 121 146 168 235 345 693 693 23 118 143 166 232 342 690 690 24 116 141 163 230 340 688 688 25 114 138 161 227 337 685 685 26 111 136 159 225 335 683 683 27 109 134 156 223 333 681 681 28 107 132 154 221 331 679 679 29 105 130 152 219 329 677 677 30 103 128 150 217 327 675 675 2.31 US dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 9 26 53 112 248 596 1 536 2 9 26 53 112 248 596 1 229 3 10 29 54 106 246 594 992 4 12 34 58 103 247 595 811 5 17 41 63 106 248 596 673 6 18 44 67 101 249 597 597 7 19 46 65 94 249 597 597 8 17 44 64 92 249 598 598 9 17 45 66 96 250 598 598 10 19 48 69 100 250 598 598 11 21 50 71 103 250 598 598 12 22 53 72 104 250 598 598 13 24 55 72 104 250 598 598 14 24 54 73 104 250 598 598 15 24 54 73 104 250 598 598 16 24 54 73 104 250 598 598 17 24 54 73 104 250 598 598 18 24 54 73 104 250 598 598 19 24 54 73 104 250 598 598 20 24 54 73 104 251 599 599 21 24 54 73 104 251 599 599 22 24 54 73 104 251 599 599 23 24 54 73 104 252 600 600 24 24 54 73 104 252 600 600 25 24 54 73 104 252 600 600 26 24 54 73 104 252 600 600 27 24 54 73 104 252 600 600 28 24 54 73 104 252 600 600 29 24 54 73 104 252 600 600 30 24 54 73 104 251 600 600 2.32 Yen Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 5 13 94 208 556 1 509 2 1 6 12 93 207 555 1 203 3 2 6 11 83 202 550 969 4 2 8 13 84 200 548 791 5 3 9 18 86 199 547 655 6 4 9 21 90 199 547 550 7 5 10 22 92 198 546 546 8 6 12 22 90 198 546 546 9 6 12 22 89 199 547 547 10 7 13 23 89 199 547 547 11 8 13 24 89 199 547 547 12 9 15 26 89 199 547 547 13 9 16 28 90 200 548 548 14 10 16 29 90 200 548 548 15 10 17 31 90 200 548 548 16 12 18 32 91 201 549 549 17 12 19 33 91 201 549 549 18 13 19 35 91 201 550 550 19 13 20 36 92 202 550 550 20 14 21 38 93 203 551 551 21 15 22 40 93 203 552 552 22 15 23 41 94 204 552 552 23 16 23 42 94 205 553 553 24 16 25 43 95 205 553 553 25 17 25 44 95 205 553 553 26 18 26 47 95 205 553 553 27 19 26 48 95 205 553 553 28 19 28 49 95 206 554 554 29 19 29 50 96 206 554 554 30 20 29 51 96 206 554 554 3. Other exposures 3.1 Euro Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 1 15 22 46 169 307 2 976 2 1 15 22 46 169 342 2 236 3 1 16 24 51 163 354 1 699 4 1 17 28 54 161 353 1 319 5 2 19 31 56 161 344 1 049 6 3 22 34 60 161 331 852 7 4 24 35 62 161 315 706 8 4 25 37 64 161 299 594 9 5 26 38 67 161 282 506 10 5 27 40 70 161 265 436 11 5 27 40 70 161 254 379 12 5 27 40 71 161 254 332 13 5 27 40 71 161 254 292 14 6 27 41 71 161 254 259 15 7 27 44 71 161 254 254 16 7 27 47 71 161 254 254 17 7 27 50 71 161 254 254 18 8 27 52 71 161 254 254 19 8 27 54 71 161 254 254 20 9 27 57 71 161 254 254 21 9 27 60 71 161 254 254 22 9 27 62 71 161 254 254 23 10 27 65 74 161 254 254 24 10 27 69 77 161 254 254 25 11 27 71 79 161 254 254 26 11 27 74 80 161 254 254 27 12 27 76 83 161 254 254 28 12 27 80 86 161 254 254 29 13 28 82 88 161 254 254 30 13 28 84 90 161 254 254 3.2 Czech koruna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 19 26 50 173 309 2 994 2 7 22 28 52 175 345 2 251 3 7 22 31 57 170 356 1 711 4 7 23 34 61 168 355 1 328 5 7 25 38 63 167 346 1 056 6 9 28 39 65 167 333 858 7 10 30 41 67 166 317 710 8 9 30 42 69 166 300 597 9 9 30 43 72 165 283 508 10 9 31 44 74 165 267 438 11 9 31 44 74 164 258 380 12 8 30 43 74 164 257 333 13 8 30 43 73 163 257 293 14 7 29 42 73 163 256 260 15 7 29 44 72 162 256 256 16 7 28 47 72 162 255 255 17 7 28 50 71 161 255 255 18 8 28 52 71 161 255 255 19 8 28 55 71 161 255 255 20 9 28 57 72 162 255 255 21 9 28 60 72 162 255 255 22 9 29 64 72 162 256 256 23 10 29 66 74 162 256 256 24 10 29 69 77 163 256 256 25 11 29 71 79 163 256 256 26 11 29 74 82 163 256 256 27 12 29 76 83 163 256 256 28 12 29 80 86 163 256 256 29 13 29 82 88 163 256 256 30 13 29 85 91 163 256 256 3.3 Danish krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 15 22 46 169 307 2 976 2 0 15 22 46 169 342 2 236 3 1 15 24 50 163 354 1 699 4 1 17 27 54 161 353 1 319 5 2 19 31 56 161 344 1 048 6 2 21 33 59 161 331 852 7 4 24 35 61 161 315 705 8 4 25 37 64 161 299 593 9 4 26 38 67 161 282 506 10 5 27 40 69 161 265 436 11 5 27 40 70 161 254 379 12 5 27 40 70 161 254 332 13 5 27 40 70 161 254 292 14 6 27 41 70 161 254 259 15 7 27 44 70 161 254 254 16 7 27 47 70 161 254 254 17 7 27 50 70 161 254 254 18 8 27 52 70 161 254 254 19 8 27 54 70 161 254 254 20 9 27 57 70 161 254 254 21 9 27 60 70 161 254 254 22 9 27 62 71 161 254 254 23 10 27 65 74 161 254 254 24 10 27 69 77 161 254 254 25 11 27 71 79 161 254 254 26 11 27 74 80 161 254 254 27 12 27 76 83 161 254 254 28 12 27 80 86 161 254 254 29 13 28 82 88 161 254 254 30 13 28 84 90 161 254 254 3.4 Forint Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 82 97 104 127 251 346 3 004 2 77 92 99 122 246 347 2 267 3 79 95 104 130 242 360 1 726 4 76 93 104 131 237 360 1 346 5 74 92 104 130 234 352 1 073 6 74 93 104 130 232 340 875 7 73 93 104 130 229 325 726 8 71 92 103 131 227 321 612 9 70 91 104 133 226 320 522 10 66 88 101 131 222 315 450 11 64 85 99 129 219 312 391 12 62 84 97 127 217 311 343 13 61 83 96 126 216 310 310 14 60 82 95 126 216 309 309 15 60 82 95 125 215 309 309 16 59 81 94 124 215 308 308 17 59 80 94 124 214 307 307 18 58 79 93 123 213 307 307 19 57 79 92 122 212 306 306 20 56 78 91 122 212 305 305 21 55 77 90 121 211 304 304 22 55 76 90 120 210 303 303 23 54 75 89 119 209 302 302 24 52 74 88 118 208 301 301 25 51 73 86 117 207 300 300 26 50 72 85 116 206 299 299 27 49 71 84 115 205 298 298 28 48 70 83 114 204 297 297 29 47 69 85 112 203 296 296 30 46 68 88 111 202 295 295 3.5 Krona Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 19 26 50 173 306 2 962 2 6 21 28 52 175 341 2 229 3 7 23 31 58 170 354 1 696 4 8 24 35 62 168 353 1 319 5 9 26 39 64 168 344 1 049 6 10 29 41 67 168 331 854 7 11 31 42 69 168 316 707 8 11 31 43 71 167 300 595 9 11 32 44 73 167 283 508 10 11 32 45 75 166 267 438 11 10 32 45 75 166 259 381 12 10 32 45 75 165 259 334 13 9 31 44 75 165 258 294 14 9 31 44 74 164 258 261 15 9 30 44 74 164 257 257 16 8 30 47 73 163 257 257 17 8 30 50 73 163 257 257 18 8 29 53 73 163 257 257 19 8 29 56 73 163 257 257 20 9 30 58 73 164 257 257 21 9 30 61 74 164 257 257 22 10 30 64 74 164 257 257 23 10 31 67 75 164 258 258 24 10 31 69 77 164 258 258 25 11 31 72 79 164 258 258 26 11 31 75 82 164 258 258 27 12 31 78 85 164 258 258 28 12 31 80 87 164 258 258 29 13 31 84 89 164 258 258 30 13 30 86 91 164 258 258 3.6 Kuna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 48 62 69 93 216 312 3 028 2 52 66 73 97 220 349 2 285 3 55 71 80 106 219 363 1 745 4 58 74 85 112 218 364 1 360 5 59 77 89 115 219 356 1 084 6 61 80 91 118 219 342 882 7 61 81 93 119 218 327 731 8 60 81 93 120 217 310 615 9 59 80 93 122 215 308 523 10 58 79 93 122 213 307 451 11 56 78 91 121 212 305 391 12 55 76 90 120 210 304 343 13 53 75 88 118 209 302 302 14 52 73 87 117 207 300 300 15 50 72 85 116 206 299 299 16 49 71 84 115 205 298 298 17 48 70 83 114 204 297 297 18 47 69 82 113 203 296 296 19 47 68 82 112 202 295 295 20 46 68 81 111 201 295 295 21 45 67 80 111 201 294 294 22 44 66 79 110 200 293 293 23 44 65 79 109 199 292 292 24 43 64 78 108 198 292 292 25 42 64 77 107 197 291 291 26 41 63 76 106 196 290 290 27 40 62 79 105 196 289 289 28 39 61 81 105 195 288 288 29 38 60 85 104 194 287 287 30 38 59 87 103 193 286 286 3.7 Lev Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 14 21 45 168 307 2 974 2 0 14 21 45 168 342 2 235 3 1 15 24 50 162 354 1 698 4 1 16 27 54 160 353 1 318 5 2 18 30 55 160 344 1 048 6 2 21 33 59 160 330 851 7 3 23 35 61 160 315 705 8 3 24 36 63 160 298 593 9 4 25 37 67 160 282 505 10 4 26 39 69 160 265 435 11 5 26 39 70 160 253 378 12 5 26 39 70 160 253 331 13 5 26 39 70 160 253 292 14 6 26 41 70 160 253 259 15 7 26 44 70 160 253 253 16 7 26 47 70 160 253 253 17 7 26 50 70 160 253 253 18 8 26 52 70 160 253 253 19 8 26 54 70 160 253 253 20 9 26 57 70 160 253 253 21 9 26 60 70 160 253 253 22 9 26 62 71 160 253 253 23 10 26 65 74 160 253 253 24 10 26 68 77 160 253 253 25 11 26 71 79 160 253 253 26 11 26 74 80 160 253 253 27 12 26 76 83 160 253 253 28 12 27 80 86 160 253 253 29 13 28 82 88 160 253 253 30 13 28 84 90 160 253 253 3.8 Pound sterling Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 11 23 46 187 311 3 010 2 0 11 23 46 187 346 2 263 3 1 11 24 51 181 358 1 720 4 1 13 27 57 178 357 1 335 5 2 16 29 60 177 348 1 061 6 2 18 33 61 176 334 862 7 3 21 36 60 175 318 713 8 3 23 37 60 174 302 600 9 6 31 41 58 173 285 511 10 9 34 41 57 172 268 440 11 7 33 40 56 171 264 382 12 6 32 40 55 170 263 334 13 5 30 40 55 169 263 295 14 6 30 42 56 169 262 262 15 7 30 44 56 168 261 261 16 7 30 47 57 166 260 260 17 7 30 50 60 165 259 259 18 8 30 53 62 165 258 258 19 8 30 55 65 165 258 258 20 9 30 58 67 165 258 258 21 9 30 61 69 165 259 259 22 9 30 64 72 165 259 259 23 10 30 66 74 165 258 258 24 10 30 69 77 164 258 258 25 11 30 71 79 164 257 257 26 11 30 74 81 163 257 257 27 12 30 76 83 163 256 256 28 12 30 80 86 163 256 256 29 12 30 82 88 162 256 256 30 13 30 84 90 162 255 255 3.9 Romanian leu Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 84 98 105 129 252 348 3 039 2 81 96 102 126 249 351 2 296 3 78 94 102 129 241 365 1 752 4 75 92 103 130 236 365 1 365 5 73 91 103 128 233 357 1 088 6 72 91 103 129 230 344 886 7 71 91 102 128 227 329 735 8 68 89 100 128 224 318 619 9 66 87 100 129 222 315 527 10 64 86 99 129 220 313 454 11 63 85 98 128 218 312 395 12 61 83 96 126 217 310 346 13 59 81 94 125 215 308 308 14 58 79 93 123 213 307 307 15 56 78 91 122 212 305 305 16 55 77 90 120 210 304 304 17 54 76 89 119 209 303 303 18 53 75 88 118 208 302 302 19 52 74 87 117 207 301 301 20 51 73 86 116 207 300 300 21 50 72 85 116 206 299 299 22 49 71 84 115 205 298 298 23 48 70 83 114 204 297 297 24 47 69 82 113 203 296 296 25 46 68 81 112 202 295 295 26 45 67 80 111 201 294 294 27 44 66 79 110 200 293 293 28 43 65 83 109 199 292 292 29 42 64 85 108 198 291 291 30 41 63 88 107 197 290 290 3.10 Zloty Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 56 71 77 101 224 320 3 064 2 54 69 76 99 223 354 2 317 3 52 68 77 103 215 368 1 767 4 51 68 78 105 212 367 1 375 5 50 67 80 105 209 358 1 094 6 49 68 80 106 207 345 891 7 49 69 80 106 205 329 738 8 47 68 80 107 204 312 620 9 46 67 79 109 202 295 529 10 45 67 80 109 201 294 455 11 44 66 79 109 200 293 395 12 43 65 78 109 199 292 346 13 42 64 77 108 198 291 305 14 42 63 77 107 197 291 291 15 41 63 76 106 197 290 290 16 40 62 75 105 195 289 289 17 39 61 74 105 195 288 288 18 39 60 74 104 194 287 287 19 38 60 73 103 193 287 287 20 38 60 73 103 193 287 287 21 38 59 73 103 193 286 286 22 37 59 72 103 193 286 286 23 37 58 72 102 192 285 285 24 36 58 71 101 192 285 285 25 35 57 74 101 191 284 284 26 35 56 77 100 190 284 284 27 34 56 79 99 190 283 283 28 33 55 83 99 189 282 282 29 33 54 85 98 188 282 282 30 32 54 88 97 188 281 281 3.11 Norwegian krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 26 40 47 71 194 314 3 041 2 26 41 47 71 194 350 2 290 3 24 40 49 75 188 362 1 741 4 23 40 51 78 184 361 1 352 5 24 41 54 79 183 352 1 074 6 24 43 55 81 182 338 873 7 25 45 56 82 182 322 722 8 24 45 57 84 181 305 607 9 24 45 58 87 180 288 517 10 24 45 58 88 179 273 445 11 23 45 58 88 179 272 387 12 22 44 57 88 178 271 339 13 21 43 56 87 177 270 298 14 21 42 56 86 176 269 269 15 20 42 55 85 175 269 269 16 19 41 54 84 174 268 268 17 18 40 53 84 174 267 267 18 18 40 53 83 173 267 267 19 17 39 56 83 173 266 266 20 18 39 58 83 173 266 266 21 18 39 61 83 173 266 266 22 18 39 64 83 173 266 266 23 17 39 67 83 173 266 266 24 17 39 69 83 173 266 266 25 17 39 73 82 172 266 266 26 17 39 75 82 172 266 266 27 17 38 78 85 172 265 265 28 16 38 81 87 172 265 265 29 16 38 84 90 171 265 265 30 16 38 87 92 171 265 265 3.12 Swiss franc Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 0 3 25 148 305 2 953 2 0 1 6 26 149 340 2 220 3 1 2 10 31 143 352 1 687 4 1 3 13 35 141 351 1 310 5 2 4 16 37 141 342 1 041 6 2 5 19 40 141 329 846 7 3 6 22 42 141 313 701 8 3 7 25 45 141 297 589 9 4 8 27 48 141 280 502 10 4 9 30 50 141 263 432 11 5 11 33 52 142 248 376 12 5 11 36 51 141 234 329 13 5 12 38 52 142 235 290 14 6 13 41 52 142 235 257 15 7 14 44 54 140 234 234 16 7 16 47 56 139 233 233 17 7 16 48 59 139 233 233 18 8 17 51 62 139 233 233 19 8 18 54 64 140 233 233 20 9 19 57 67 141 234 234 21 9 20 60 69 141 234 234 22 9 20 62 71 141 235 235 23 10 22 65 73 141 235 235 24 10 23 67 75 141 235 235 25 11 23 70 78 142 235 235 26 11 25 72 80 143 234 234 27 12 25 76 82 145 234 234 28 12 26 78 84 146 234 234 29 12 27 81 87 147 234 234 30 13 28 84 89 148 234 234 3.13 Australian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 42 57 64 87 210 318 3 085 2 42 57 64 87 210 355 2 323 3 41 57 65 92 204 367 1 767 4 40 57 68 95 201 366 1 373 5 40 58 70 95 200 357 1 091 6 40 59 71 97 199 343 886 7 41 61 72 98 197 327 734 8 40 60 72 100 196 310 617 9 39 60 73 102 195 292 525 10 39 60 74 103 194 288 452 11 38 60 73 103 193 287 393 12 37 59 72 102 193 286 344 13 36 58 71 102 192 285 303 14 36 57 71 101 191 285 285 15 35 57 70 100 191 284 284 16 34 56 69 99 189 283 283 17 33 55 68 99 189 282 282 18 33 55 68 98 188 282 282 19 32 54 67 98 188 281 281 20 32 54 67 98 188 281 281 21 32 54 67 97 188 281 281 22 32 53 67 97 187 281 281 23 31 53 68 97 187 280 280 24 31 52 70 96 186 280 280 25 30 52 73 96 186 279 279 26 30 51 75 95 185 278 278 27 29 51 79 94 184 278 278 28 28 50 81 94 184 277 277 29 28 50 85 93 183 277 277 30 27 49 87 93 183 276 276 3.14 Baht Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 9 24 30 54 177 315 3 059 2 13 28 35 58 181 352 2 304 3 16 32 40 67 179 365 1 754 4 19 35 46 73 179 364 1 363 5 21 39 51 76 181 355 1 084 6 20 39 51 77 178 341 881 7 26 46 57 83 183 326 730 8 25 45 57 85 181 308 613 9 26 47 60 89 182 291 522 10 28 50 63 92 184 277 450 11 29 51 64 94 185 278 391 12 30 52 65 95 186 279 342 13 31 52 66 96 186 279 301 14 31 53 66 96 187 280 280 15 31 53 66 97 187 280 280 16 31 52 66 96 186 279 279 17 31 52 66 96 186 279 279 18 30 51 65 95 185 279 279 19 29 51 64 95 185 278 278 20 29 51 64 95 185 278 278 21 29 51 64 95 185 278 278 22 29 51 65 94 185 278 278 23 29 50 68 94 184 278 278 24 28 50 70 94 184 277 277 25 28 50 73 93 183 277 277 26 27 49 75 93 183 276 276 27 27 49 79 92 182 276 276 28 26 48 81 92 182 275 275 29 26 48 85 91 181 275 275 30 25 47 87 92 181 274 274 3.15 Canadian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 8 22 29 53 176 312 3 029 2 9 24 30 54 177 349 2 280 3 10 25 34 60 173 361 1 734 4 10 27 38 65 171 360 1 347 5 11 29 41 67 171 351 1 071 6 13 32 44 70 171 337 870 7 15 35 46 72 171 321 720 8 15 35 47 75 171 304 605 9 15 37 49 78 171 287 516 10 16 38 51 80 172 271 444 11 16 38 51 81 172 265 386 12 17 38 52 82 172 265 338 13 17 38 52 82 172 266 298 14 17 39 52 82 172 266 266 15 17 39 52 82 172 266 266 16 17 38 52 82 172 265 265 17 17 38 52 82 172 266 266 18 17 38 53 82 172 265 265 19 17 38 56 82 172 265 265 20 17 39 58 82 172 266 266 21 17 39 61 82 172 266 266 22 17 39 64 82 172 266 266 23 17 38 66 82 172 265 265 24 16 38 69 82 172 265 265 25 16 38 72 81 171 265 265 26 16 37 75 82 171 264 264 27 15 37 78 85 171 264 264 28 15 37 80 86 170 264 264 29 15 36 83 89 170 263 263 30 14 36 86 91 170 263 263 3.16 Chilean peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 44 59 66 89 213 322 3 130 2 47 62 69 92 216 359 2 353 3 50 65 74 100 213 371 1 790 4 51 67 78 105 211 371 1 391 5 52 70 82 107 212 362 1 107 6 54 73 85 111 212 348 900 7 55 75 86 113 212 332 745 8 55 75 87 115 211 315 627 9 55 76 89 118 211 304 534 10 55 77 90 120 211 304 460 11 55 77 90 120 210 304 399 12 54 76 89 120 210 303 349 13 53 75 88 119 209 302 308 14 52 74 88 118 208 301 301 15 52 73 87 117 207 300 300 16 51 72 86 116 206 300 300 17 50 72 85 115 205 299 299 18 49 71 84 114 205 298 298 19 48 70 83 114 204 297 297 20 48 69 83 113 203 297 297 21 47 69 82 112 202 296 296 22 46 68 81 111 202 295 295 23 45 67 80 111 201 294 294 24 44 66 79 110 200 293 293 25 43 65 78 109 199 292 292 26 43 64 78 108 198 291 291 27 42 63 80 107 197 290 290 28 41 62 83 106 196 290 290 29 40 62 86 105 195 289 289 30 39 61 88 104 194 288 288 3.17 Colombian peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 75 90 97 120 243 339 3 274 2 79 94 101 124 248 374 2 465 3 79 95 103 130 242 388 1 878 4 78 95 106 132 239 387 1 459 5 81 99 111 136 240 377 1 158 6 83 102 114 140 241 363 941 7 85 105 116 142 241 346 778 8 86 106 118 146 242 336 654 9 87 108 120 149 243 336 557 10 87 109 122 152 243 336 480 11 87 109 122 152 242 336 417 12 86 108 121 151 241 335 364 13 85 106 120 150 240 333 333 14 83 105 118 148 239 332 332 15 82 103 117 147 237 330 330 16 80 102 115 146 236 329 329 17 79 100 114 144 234 328 328 18 77 99 112 143 233 326 326 19 76 98 111 141 231 325 325 20 75 96 110 140 230 324 324 21 73 95 108 139 229 322 322 22 72 94 107 137 227 321 321 23 70 92 105 136 226 319 319 24 69 90 104 134 224 318 318 25 67 89 102 133 223 316 316 26 66 87 101 131 221 314 314 27 64 86 99 129 220 313 313 28 63 84 98 128 218 311 311 29 61 83 96 126 217 310 310 30 60 81 95 125 215 308 308 3.18 Hong Kong dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 1 15 22 46 169 315 3 054 2 4 19 25 49 172 352 2 303 3 6 22 30 57 169 365 1 755 4 8 25 35 62 169 364 1 364 5 10 28 40 66 170 355 1 085 6 13 32 43 70 171 342 881 7 15 35 46 72 171 325 729 8 15 35 47 75 171 308 613 9 15 37 49 78 171 291 522 10 16 37 51 80 172 274 449 11 16 38 51 81 172 265 390 12 16 38 51 81 171 265 341 13 15 37 50 81 171 264 301 14 14 36 50 80 170 263 266 15 14 36 49 79 169 263 263 16 13 35 48 78 168 262 262 17 12 34 51 78 168 261 261 18 12 34 53 77 167 261 261 19 12 33 56 77 167 261 261 20 12 34 59 77 167 261 261 21 12 34 61 77 168 261 261 22 12 34 64 77 168 261 261 23 12 34 68 77 168 261 261 24 12 34 70 79 167 261 261 25 12 34 73 81 167 261 261 26 12 33 75 84 167 261 261 27 12 33 79 85 167 260 260 28 12 33 81 88 167 260 260 29 13 33 84 90 167 260 260 30 13 33 87 92 167 260 260 3.19 Indian rupee Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 86 101 108 131 255 350 3 290 2 87 101 108 132 255 376 2 477 3 86 101 110 136 249 389 1 884 4 86 102 113 140 246 388 1 462 5 86 104 116 141 246 378 1 161 6 87 106 118 144 245 363 942 7 88 108 119 145 244 346 779 8 88 108 120 148 244 337 655 9 87 108 121 150 243 337 557 10 86 108 121 150 242 335 479 11 84 106 119 149 240 333 416 12 82 104 117 148 238 331 364 13 80 102 115 146 236 329 329 14 79 100 114 144 234 327 327 15 77 98 112 142 232 325 325 16 74 96 110 140 230 323 323 17 73 95 108 138 228 322 322 18 71 93 106 137 227 320 320 19 70 92 105 135 225 319 319 20 69 91 104 134 224 318 318 21 68 90 103 133 223 317 317 22 67 89 102 132 222 316 316 23 66 87 101 131 221 315 315 24 65 86 100 130 220 313 313 25 63 85 98 129 219 312 312 26 62 84 97 128 218 311 311 27 61 83 96 127 217 310 310 28 60 82 95 126 216 309 309 29 59 81 94 125 215 308 308 30 58 80 93 124 214 307 307 3.20 Mexican peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 351 365 372 396 519 615 3 339 2 70 85 92 115 239 382 2 520 3 73 88 97 124 236 396 1 919 4 76 92 103 130 236 395 1 491 5 78 96 108 133 238 385 1 184 6 80 99 111 137 238 370 961 7 82 102 113 140 239 353 795 8 83 104 116 143 240 334 668 9 84 105 118 147 240 333 569 10 84 106 119 149 240 333 490 11 84 106 119 149 240 333 425 12 84 106 119 150 240 333 372 13 85 106 120 150 240 333 333 14 85 107 120 151 241 334 334 15 86 108 121 151 241 335 335 16 87 109 122 152 242 336 336 17 88 110 123 153 244 337 337 18 89 111 124 155 245 338 338 19 90 112 125 155 246 339 339 20 91 113 126 156 246 340 340 21 91 113 126 156 247 340 340 22 91 113 126 156 246 340 340 23 90 112 125 156 246 339 339 24 90 111 125 155 245 339 339 25 89 111 124 154 244 338 338 26 88 109 123 153 243 337 337 27 87 108 122 152 242 335 335 28 85 107 120 151 241 334 334 29 84 106 119 149 239 333 333 30 83 104 118 148 238 332 332 3.21 New Taiwan dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 4 10 34 157 311 3 016 2 0 4 10 34 157 347 2 269 3 1 4 13 39 151 359 1 725 4 1 4 15 42 148 358 1 339 5 2 5 18 43 147 349 1 064 6 2 7 19 45 146 335 865 7 3 9 22 47 146 319 715 8 3 9 25 49 145 302 601 9 4 9 28 51 144 285 512 10 4 10 30 52 144 268 441 11 5 11 33 53 144 252 383 12 5 11 36 53 143 237 335 13 5 13 39 53 144 237 296 14 6 13 42 54 144 237 262 15 7 14 44 55 144 237 237 16 7 16 47 57 144 237 237 17 8 16 50 60 144 238 238 18 8 17 53 63 145 238 238 19 8 19 56 65 145 239 239 20 9 19 58 68 146 239 239 21 9 20 61 70 147 240 240 22 10 22 64 72 148 241 241 23 10 22 66 75 148 242 242 24 10 23 69 77 149 242 242 25 11 25 72 79 149 243 243 26 11 25 75 82 150 243 243 27 12 26 78 85 150 243 243 28 12 27 80 87 150 244 244 29 13 28 83 89 152 244 244 30 13 29 86 91 152 244 244 3.22 New Zealand dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 48 63 70 94 217 318 3 087 2 49 64 71 94 218 355 2 329 3 49 64 73 99 212 369 1 774 4 48 64 75 102 208 368 1 379 5 48 66 78 103 207 359 1 097 6 49 68 80 106 207 345 891 7 49 69 80 106 205 329 738 8 48 69 81 108 205 312 620 9 48 69 82 111 204 297 528 10 47 68 82 111 203 296 455 11 45 67 80 111 201 294 395 12 44 65 79 109 199 293 346 13 42 64 77 107 198 291 305 14 40 62 76 106 196 289 289 15 39 61 74 104 194 288 288 16 37 59 72 103 193 286 286 17 36 58 71 101 191 285 285 18 35 56 70 100 190 284 284 19 34 55 69 99 189 283 283 20 33 55 68 98 189 282 282 21 33 54 68 98 188 281 281 22 32 54 67 97 187 281 281 23 31 53 68 97 187 280 280 24 30 52 71 96 186 279 279 25 30 52 74 95 185 279 279 26 29 51 77 94 185 278 278 27 28 50 79 94 184 277 277 28 28 49 83 93 183 277 277 29 27 49 85 92 183 276 276 30 26 48 88 94 182 275 275 3.23 Rand Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 109 123 130 154 277 372 3 357 2 110 124 131 155 278 383 2 530 3 111 126 135 161 274 397 1 925 4 111 128 139 166 272 396 1 495 5 112 130 142 168 272 386 1 188 6 114 133 145 171 272 371 965 7 115 135 146 172 271 364 799 8 114 134 146 174 270 364 672 9 113 134 147 176 269 362 572 10 112 134 147 177 268 361 492 11 111 133 146 176 266 360 428 12 109 131 144 174 264 358 374 13 107 129 142 172 262 356 356 14 104 126 139 170 260 353 353 15 102 124 137 167 258 351 351 16 99 121 134 165 255 348 348 17 97 119 132 162 252 346 346 18 95 116 130 160 250 344 344 19 93 114 128 158 248 341 341 20 91 113 126 156 246 340 340 21 89 111 124 155 245 338 338 22 87 109 122 153 243 336 336 23 86 107 121 151 241 334 334 24 84 106 119 149 239 333 333 25 82 104 117 147 237 331 331 26 80 102 115 146 236 329 329 27 79 100 114 144 234 327 327 28 77 99 112 142 232 326 326 29 75 97 110 141 231 324 324 30 74 96 109 139 229 323 323 3.24 Real Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 169 184 191 214 337 433 3 526 2 178 193 200 224 347 442 2 645 3 182 197 206 232 345 441 2 014 4 183 199 210 237 343 437 1 537 5 183 201 213 238 343 436 1 224 6 183 202 214 240 341 435 995 7 183 203 214 240 340 433 822 8 181 202 214 241 338 431 691 9 180 202 214 243 336 430 588 10 179 201 214 244 335 428 506 11 177 199 212 243 333 426 439 12 175 197 210 240 330 424 424 13 172 194 207 237 327 421 421 14 169 190 204 234 324 418 418 15 165 187 200 231 321 414 414 16 162 184 197 228 318 411 411 17 159 181 194 224 314 408 408 18 156 177 191 221 311 405 405 19 153 174 188 218 308 401 401 20 149 171 185 215 305 398 398 21 146 168 181 212 302 395 395 22 143 165 178 209 299 392 392 23 140 162 175 205 295 389 389 24 137 159 172 202 292 386 386 25 134 155 169 199 289 383 383 26 131 152 166 196 286 379 379 27 128 149 163 193 283 376 376 28 125 147 160 190 280 374 374 29 122 144 157 187 277 371 371 30 119 141 154 185 275 368 368 3.25 Renminbi-yuan Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 21 35 42 66 189 323 3 144 2 22 36 43 67 190 361 2 367 3 21 37 46 72 184 374 1 801 4 21 38 49 75 182 372 1 399 5 21 39 52 77 181 363 1 111 6 22 41 53 79 180 349 903 7 23 43 54 80 180 333 748 8 22 43 54 82 178 316 629 9 21 43 55 84 178 298 536 10 21 43 56 86 177 281 461 11 21 42 56 86 176 269 401 12 20 42 55 85 175 269 351 13 19 41 54 85 175 268 309 14 19 41 54 84 174 268 273 15 19 40 54 84 174 268 268 16 19 40 54 84 174 267 267 17 18 40 53 84 174 267 267 18 18 40 54 84 174 267 267 19 19 40 57 84 174 267 267 20 19 41 60 84 174 268 268 21 19 41 63 84 174 268 268 22 19 41 66 84 174 268 268 23 19 41 69 84 174 268 268 24 19 40 72 84 174 267 267 25 18 40 74 84 174 267 267 26 18 40 77 84 174 267 267 27 18 40 80 87 173 267 267 28 18 39 83 90 173 267 267 29 17 39 86 92 173 266 266 30 17 39 88 94 173 266 266 3.26 Ringgit Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 17 31 38 62 185 325 3 158 2 18 33 40 64 187 362 2 377 3 20 35 44 70 183 375 1 808 4 21 38 49 76 182 373 1 403 5 23 41 53 78 183 364 1 115 6 25 44 56 82 183 350 905 7 27 47 58 85 184 333 749 8 27 48 60 87 184 316 629 9 28 49 62 91 184 298 536 10 29 50 64 93 184 280 461 11 29 51 64 95 185 278 401 12 30 51 65 95 185 278 350 13 30 51 65 95 185 278 309 14 29 51 64 95 185 278 278 15 29 51 64 95 185 278 278 16 29 50 64 94 184 278 278 17 29 50 64 94 184 278 278 18 29 50 64 94 184 277 277 19 29 50 64 94 184 278 278 20 29 51 64 94 185 278 278 21 29 51 64 95 185 278 278 22 29 51 66 95 185 278 278 23 29 51 69 94 185 278 278 24 29 51 72 94 184 278 278 25 28 50 74 94 184 277 277 26 28 50 77 93 184 277 277 27 28 49 80 93 183 276 276 28 27 49 83 93 183 276 276 29 27 48 86 92 182 276 276 30 26 48 89 94 182 275 275 3.27 Russian rouble Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 118 132 139 163 286 381 3 508 2 116 131 138 162 285 395 2 623 3 115 131 139 166 278 407 1 987 4 114 131 142 169 275 405 1 537 5 115 132 145 170 274 393 1 217 6 115 134 145 172 273 377 985 7 115 135 146 173 272 365 813 8 115 135 147 175 271 364 682 9 114 135 147 176 270 363 579 10 114 135 149 178 269 363 497 11 113 135 148 178 269 362 431 12 112 134 147 177 268 361 376 13 111 133 146 176 266 360 360 14 110 131 145 175 265 358 358 15 107 129 142 173 263 356 356 16 105 127 140 171 261 354 354 17 102 124 137 168 258 351 351 18 100 122 135 166 256 349 349 19 98 120 133 163 254 347 347 20 96 118 131 161 251 345 345 21 94 115 129 159 249 342 342 22 91 113 126 157 247 340 340 23 89 111 124 155 245 338 338 24 87 109 122 152 242 336 336 25 85 107 120 150 240 334 334 26 83 104 118 148 238 332 332 27 81 102 116 146 236 329 329 28 79 100 114 144 234 327 327 29 77 98 112 142 232 326 326 30 75 97 110 140 230 324 324 3.28 Singapore dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 2 9 33 156 315 3 054 2 0 4 11 35 158 352 2 303 3 1 6 15 41 154 365 1 755 4 1 9 19 46 153 364 1 365 5 2 12 24 49 154 356 1 086 6 3 15 27 53 154 342 882 7 3 18 29 55 154 326 731 8 3 19 31 58 155 309 614 9 4 20 32 61 155 292 523 10 4 20 34 63 154 275 451 11 5 21 34 64 154 258 392 12 5 20 37 64 154 247 343 13 6 20 39 64 154 247 302 14 7 20 42 64 154 247 267 15 7 20 45 63 154 247 247 16 7 19 48 63 153 246 246 17 8 19 51 63 153 246 246 18 8 19 54 63 153 247 247 19 8 20 57 66 153 247 247 20 9 20 59 68 154 247 247 21 9 21 62 72 155 248 248 22 10 22 65 74 155 248 248 23 10 23 68 76 155 249 249 24 10 23 70 79 156 249 249 25 11 25 73 81 156 249 249 26 11 25 75 84 156 250 250 27 12 26 79 85 156 250 250 28 12 28 81 88 157 250 250 29 13 28 85 90 157 250 250 30 13 30 87 92 157 250 250 3.29 South Korean won Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 30 44 51 75 198 315 3 059 2 30 45 51 75 198 351 2 299 3 29 44 53 79 192 363 1 747 4 27 44 55 82 188 362 1 356 5 27 45 57 83 187 352 1 077 6 30 49 61 87 189 338 874 7 28 48 60 86 185 322 723 8 33 53 65 93 189 305 608 9 32 53 66 95 188 288 517 10 26 48 61 91 182 275 445 11 21 43 56 86 177 270 387 12 18 40 53 83 173 267 338 13 15 37 50 81 171 264 298 14 13 35 48 78 169 262 264 15 12 33 47 77 167 260 260 16 10 32 47 75 165 259 259 17 9 31 50 74 165 258 258 18 8 30 53 74 164 257 257 19 8 30 55 73 163 257 257 20 9 30 58 73 164 257 257 21 9 30 61 74 164 257 257 22 9 30 64 74 164 257 257 23 10 30 66 75 164 257 257 24 10 30 69 77 164 257 257 25 11 30 71 79 164 257 257 26 11 30 74 82 163 257 257 27 12 30 77 84 163 257 257 28 12 29 80 86 163 257 257 29 13 29 83 89 163 256 256 30 13 29 86 91 163 256 256 3.30 Turkish lira Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 181 195 202 226 349 445 3 563 2 178 193 200 223 347 442 2 688 3 174 189 198 224 337 433 2 048 4 170 187 197 224 331 425 1 588 5 166 184 197 222 326 420 1 260 6 164 183 195 221 322 415 1 020 7 161 181 192 219 318 411 842 8 157 178 190 217 314 407 706 9 154 175 187 216 310 403 601 10 150 172 185 215 306 399 516 11 146 168 181 211 302 395 448 12 142 164 177 208 298 391 391 13 139 160 174 204 294 387 387 14 135 157 170 200 290 384 384 15 131 153 166 197 287 380 380 16 128 150 163 194 284 377 377 17 125 147 160 190 281 374 374 18 122 144 157 188 278 371 371 19 119 141 154 185 275 368 368 20 117 139 152 182 272 366 366 21 114 136 149 180 270 363 363 22 112 134 147 177 267 361 361 23 109 131 144 175 265 358 358 24 107 129 142 172 262 356 356 25 104 126 139 170 260 353 353 26 102 124 137 167 258 351 351 27 100 122 135 165 255 349 349 28 98 119 133 163 253 347 347 29 96 117 131 161 251 344 344 30 94 115 129 159 249 342 342 3.31 US dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 15 27 54 173 314 3 043 2 0 15 27 54 173 351 2 294 3 1 17 29 58 170 364 1 747 4 1 20 32 63 169 363 1 358 5 2 23 37 69 170 354 1 079 6 3 26 40 70 171 340 877 7 6 30 42 72 172 324 726 8 8 34 46 74 172 307 610 9 10 36 49 76 172 290 520 10 11 38 51 76 172 273 447 11 11 39 52 78 173 266 389 12 12 41 54 79 173 266 340 13 13 42 54 79 173 266 300 14 13 43 55 79 173 266 266 15 13 43 55 79 173 266 266 16 13 43 55 79 173 266 266 17 13 43 55 79 173 266 266 18 13 43 55 79 173 266 266 19 13 43 56 79 173 266 266 20 13 43 58 79 173 267 267 21 13 43 61 79 174 267 267 22 13 43 64 79 174 267 267 23 13 43 67 79 174 267 267 24 13 43 69 79 174 268 268 25 13 43 73 80 174 268 268 26 13 43 75 82 174 268 268 27 13 43 78 85 174 268 268 28 13 43 81 87 174 268 268 29 13 43 83 89 174 267 267 30 13 43 86 92 174 267 267 3.32 Yen Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 0 3 13 134 308 2 987 2 0 1 6 17 133 343 2 244 3 1 2 10 20 125 355 1 704 4 1 3 13 23 122 353 1 322 5 2 4 16 26 121 344 1 050 6 2 5 19 29 121 330 852 7 3 6 22 33 121 315 705 8 3 7 25 36 121 298 592 9 4 8 27 38 121 281 504 10 4 9 30 41 121 264 434 11 5 11 33 44 122 248 377 12 5 11 36 46 122 233 330 13 5 13 38 49 122 218 291 14 6 13 41 52 122 216 258 15 7 14 44 54 123 216 229 16 7 16 47 56 123 216 216 17 7 16 49 59 127 217 217 18 8 17 51 62 129 217 217 19 8 18 54 64 131 218 218 20 9 19 57 67 133 219 219 21 9 20 60 69 135 219 219 22 9 20 62 71 136 220 220 23 10 22 65 73 139 220 220 24 10 23 67 75 141 221 221 25 11 23 70 78 142 221 221 26 11 25 73 80 144 221 221 27 12 25 76 83 145 221 221 28 12 26 78 84 146 221 221 29 12 27 81 87 148 221 221 30 13 28 84 89 148 222 222 ANNEX III Volatility adjustment to the relevant risk-free interest rate term structure Currency National insurance market Volatility adjustment (in bps) Euro Austria 13 Euro Belgium 13 Euro Cyprus 13 Euro Estonia 13 Euro Finland 13 Euro France 13 Euro Germany 13 Euro Greece 13 Euro Ireland 13 Euro Italy 13 Euro Latvia 13 Euro Lithuania 13 Euro Luxembourg 13 Euro Malta 13 Euro Netherlands 13 Euro Portugal 13 Euro Slovakia 13 Euro Slovenia 13 Euro Spain 13 Czech koruna Czech Republic 1 Danish krone Denmark 51 Forint Hungary 17 Krona Sweden 3 Kuna Croatia 10 Lev Bulgaria 7 Pound sterling United Kingdom 30 Romanian leu Romania -2 Zloty Poland 17 KrÃ ³na Iceland 15 Norwegian krone Norway 29 Swiss franc Liechtenstein 5 Swiss franc Switzerland 5 Australian dollar Australia 11 Canadian dollar Canada 8 US dollar United States 50 Yen Japan 2